Exhibit 10.55

 

T-REX CORPORATE CENTER@BOCA

LEASE AGREEMENT - STANDARD PROVISIONS

 

THIS LEASE AGREEMENT (“Lease”) is dated as of the 14th day of February, 2005, by
and between Boca Technology Center, LLC, a Florida limited liability company
(“Landlord”), and MoreDirect, Inc. (“Tenant”).

 

ARTICLE 1

INCORPORATION OF BASIC LEASE INFORMATION RIDER

 

1. The Basic Lease Information Rider (“Rider”) attached hereto, and all of the
defined terms contained therein, are incorporated herein by reference and made a
part hereof. In the event of any conflict between the terms of the Rider and the
terms of the Standard Provisions to Lease, the terms of the Rider shall control.

 

ARTICLE 2

PREMISES

 

2.1 (a) Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, the Premises, for the term and upon the conditions and covenants set
forth herein. The Premises are outlined on Exhibit B-1, which is attached hereto
for locational purposes only and by this reference made a part hereof.

 

(b) In addition to the occupancy of the Premises, Tenant and its officers,
employees, agents, customers and invitees also shall have the right to the
non-exclusive use of public parking areas (as distinguished from parking areas
or portions thereof that are specifically licensed to tenants of the building
from time-to-time during the Term hereof), walkways, landscaped areas, driveways
and sidewalks within the Building that are designated by Landlord from time to
time as areas for the common use of all tenants (the “Common Areas”). Landlord
agrees to make the Common Areas continuously available to Tenant for the
non-exclusive use by Tenant, other tenants and the their respective officers,
employees, agents, customers and invitees during the Lease Term and any
extension thereof, except when portions of the Common Areas temporarily may be
unavailable for use by reason of repair work then being underway thereon and as
a result of the temporary use of such Common Areas by Landlord and other tenants
and their respective contractors while they are engaged in the construction
and/or renovation of other areas of the Building. Landlord shall have the right
from time to time temporarily to close the Common Areas to prevent the
acquisition of public rights thereon. Landlord shall, as part of Operating
Charges, operate and maintain the Common Areas during the Lease Term and any
extensions thereof in good order and repair in accordance with the standards of
comparable Buildings in the area in which the Premises are located.

 

ARTICLE 3

TERM

 

3.1 The Lease Term shall be as set forth on the Rider and shall continue for the
period set forth thereon. The Lease Term shall also include any renewal or
extension of the term of this Lease as described in the Rider.

 

3.2 The Rent Commencement Date shall be the date set forth in the Rider.

 

3.3 “Lease Year” shall mean a period of twelve (12) consecutive months, the
first such Lease Year to commence on the Lease Commencement Date; provided,
however, that if the Lease Commencement Date is not the first day of a month,
then the first Lease Year shall commence on the Lease Commencement Date and
shall continue for the balance of the month in which the Lease Commencement Date
occurs and for a period of twelve (12) consecutive months thereafter. Each
succeeding Lease Year shall be a period of twelve (12) consecutive months
commencing immediately upon the expiration of the prior Lease Year.



--------------------------------------------------------------------------------

ARTICLE 4

BASE RENT

 

4.1 Commencing on the Rent Commencement Date and during each Lease Year of the
Lease Term, Tenant shall pay the Base Rent specified in the Rider attached
hereto and made a part hereof. The Base Rent shall be due and payable in equal
monthly installments, without notice, demand, setoff or deduction, in advance on
the first day of each month during each Lease Year.

 

4.2 All sums payable by Tenant under this Lease shall be paid to Landlord in
legal tender of the United States by wire transfer (in accordance with wire
transfer instructions contained on Schedule 4.2 attached hereto and made a part
hereof, as same may be amended from time-to-time in accordance with the notice
provisions of this Lease) or by check drawn on a U.S. bank (subject to
collection), at the address to which notices to Landlord are to be given or to
such other party or such other address as Landlord may designate in writing.
Landlord’s acceptance of rent after it shall have become due and payable shall
not excuse a delay upon any subsequent occasion or constitute a waiver of any of
Landlord’s rights. Until further notice, it is agreed that Tenant shall pay all
sums due under this Lease by wire transfer (with Tenant to pay the cost of wire
transfer) to Landlord’s “lock-box account.” With respect to such wire transfers,
Tenant shall bear the full risk of receipt of funds by 2:00 pm on the date due
at Landlord’s depository bank. In the event that Landlord’s lender imposes
special collection and bank account procedures on Landlord as a condition of
Landlord’s financing, Tenant agrees to cooperate fully with Landlord in
assisting Landlord in complying with such requirements and such modified terms
shall be deemed to be made a part hereof.

 

ARTICLE 5

OPERATING CHARGES AND REAL ESTATE TAXES

 

5.1 (a) Tenant shall also pay as additional rent (“Additional Rent”): (i)
Tenant’s Proportionate Share of the Operating Charges (as defined in Section
5.1(b)) incurred during each calendar year falling entirely or partly within the
Lease Term and (ii) Tenant’s Proportionate Share of the amount of Real Estate
Taxes (as defined in Section 5.1(c)) incurred during each calendar year falling
entirely or partly within the Lease Term. Tenant’s Proportionate Share has been
set forth on the Rider. In the event the number of square feet comprising the
Premises increases or decreases, respectively, pursuant to any provision of this
Lease or of the Rider, or in the event the number of square feet of rentable
area in the Building increases or decreases, Tenant’s Proportionate Share shall
increase or decrease accordingly. Total Rentable Space for the Building may
change from time to time. Therefore, if and when such change occurs, Tenant’s
Proportionate Share will be appropriately adjusted and Landlord will provide
Tenant with a written statement describing the adjustment.

 

(b) Operating Charges shall mean all costs and expenses incurred by the Landlord
in the operation of the Building, including without limitation, those items set
forth on Schedule 5.1(b) attached hereto and made a part hereof.

 

(c) Real Estate Taxes shall mean (1) all real estate taxes, and/or public space
rentals (including general and special assessments, if any), which are imposed
upon Landlord or assessed against the Building and/or the land upon which the
Building is located (the “Land”), (2) any other present or future taxes or
governmental charges that are imposed upon Landlord or assessed against the
Building and/or the Land which are in the nature of or in substitution for real
estate taxes, including any tax levied on or measured by the rents payable by
tenants of the Building, and (3) expenses (including reasonable attorneys’,
consultants’ and appraisers’ fees) incurred in reviewing, protesting or seeking
a reduction of Real Estate Taxes.

 

Real Estate Taxes will not include capital stock, succession, transfer,
franchise, gift, estate or inheritance taxes imposed on Landlord.

 

 

–2–



--------------------------------------------------------------------------------

5.2 (a) Tenant shall make estimated monthly payments to Landlord on account of
the Operating Charges and Real Estate Taxes expected to be incurred during each
calendar year. From time to time, Landlord will submit a statement to Tenant
setting forth Landlord’s reasonable estimate of such charges and the amount of
Tenant’s Proportionate Share thereof. Tenant shall pay to Landlord on the first
day of each month following receipt of such statement, until Tenant’s receipt of
the succeeding annual statement, an amount equal to one-twelfth (1/12) of such
share (estimated on an annual basis).

 

(b) Within one hundred twenty (120) days following the end of each calendar
year, Landlord shall submit a statement showing (1) Tenant’s Proportionate Share
of the actual amount of Operating Charges and Real Estate Taxes actually
incurred during the preceding calendar year, and (2) the aggregate amount of
Tenant’s estimated payments during such year. If such statement indicates that
the aggregate amount of such estimated payments exceeds Tenant’s actual
liability, then Tenant shall deduct the net overpayment from its next monthly
payment(s) of estimated Operating Charges and Real Estate Taxes. If such
statement indicates that Tenant’s actual liability exceeds the aggregate amount
of such estimated payments, then Tenant shall pay the amount of such excess
within thirty (30) days of Tenant’s receipt of such notice of excess due. Such
statement of Operating Charges and Real Estate Taxes shall become binding and
conclusive if not contested by Tenant within sixty (60) days after it is
rendered.

 

Notwithstanding anything to the contrary in the Lease, within sixty (60) days of
Tenant’s receipt of Landlord’s statement, in the event any dispute arises
between Landlord and Tenant as to Operating Charges and/or Real Estate Taxes,
Tenant shall have the right, upon reasonable notice, to inspect and photocopy,
if desired, Landlord’s records concerning the Operating Charges and/or Real
Estate Taxes of the Building. If, after such inspection, Tenant continues to
dispute Operating Charges and/or Real Estate Taxes, Tenant shall be entitled,
within such sixty (60) day period, to retain an independent accountant or
accountancy firm that has a specialty in auditing operating expenses to conduct
an audit. The accountant or accountancy firm shall not be compensated on a
contingency basis. The results of any such audit shall be completed not later
than one hundred twenty days (120) days after Tenant’s receipt of Landlord’s
statement. If as to any specific issue it is determined that Tenant has been
overcharged, then Tenant shall receive a credit against the next month’s
required payment of Operating Charges in the amount of such overcharge. If the
audit reveals that Tenant was undercharged, then, within thirty (30) days after
the results of such audit are made available to Tenant, Tenant shall reimburse
Landlord for the amount of such undercharge. Tenant shall pay the cost of any
audits requested by Tenant, unless any audit reveals that Landlord’s
determination of the Operating Charges and/or Real Estate Taxes was in error by
more than five percent (5%), in which case Landlord shall pay the cost of such
audit. Landlord shall be required to maintain records of the Operating Charges
and Real Estate Taxes for the three-year period following each Operating Charges
statement. To the extent either party owes any amount to the other, and such
obligation arises at the end of the Term, such amount shall be paid in its
entirety within thirty (30) days following the completion of the audit process.

 

(c) If the Lease Term commences or expires on a day other than the first day or
the last day of a calendar year, respectively, then Tenant’s liability for
Tenant’s Proportionate Share of Operating Charges and Real Estate Taxes incurred
during such calendar year shall be equitably apportioned on a pro-rata basis.

 

5.3. If during all or part of any Lease Year or portion of a Lease Year of the
Term, Landlord does not furnish any particular item of work or service which
would constitute an item of “Operating Charges” to ninety-five percent (95%) of
the Buildings because less than all of the Building is occupied, then an
adjustment shall be made in computing Operating Charges for such Lease Year (or
partial Lease Year) so that Operating Charges shall be increased for such Lease
Year (or partial Lease Year) to the amount that reasonably would have been
incurred had Landlord provided such item of work or service to ninety-five
percent (95%) of the aggregate leaseable area of the Building for the entire
Lease Year (or partial Lease Year). For example, if there are two groups of
tenants in the Building, one of which groups occupies forty percent (40%) of the
aggregate leaseable area of the Building for an entire Lease Year (the “40%
Group”), and the other of which occupies sixty percent (60%) of the aggregate
leaseable area of

 

–3–



--------------------------------------------------------------------------------

the Building for the same entire Lease Year (the “60% Group”), and during the
second Lease Year the 40% Group vacates the Building following the expiration of
three (3) months of said second Lease Year, and following said 40% Group’s
vacating of the Building, Landlord continues to provide heat to the entire
leaseable area of the Building but only provides water service to the leaseable
area occupied by the 60% Group, then Operating Charges would include such
expenses for heat and water service determined as follows:

 

Heat    100% of the heating costs of the Building, because Landlord continued to
provide heat to the entire Building even after the 40% Group vacated its space.
In other words, no adjustment is necessary.

 

Water Service

 

a.    For the first three (3) months of the second Lease Year, include the
actual cost of water service, because during the 3 month period Landlord
provided such service for the entire Building and the cost was thus the actual
cost incurred for the entire Building. In other words, no adjustment is
necessary. b.    For the remaining nine (9) months of the second Lease Year,
include an amount which is equal to the product of (i) the actual costs of water
service during said 9 month period multiplied by (ii) a fraction, the numerator
of which is 95 and the denominator of which is the 60% Group’s proportionate
share, because the objective is to include the cost of water service that would
have been provided had the Building been fully occupied. For example, if the
actual amount for water service during said nine (9) month period when only the
60% Group occupied the Building was $30,000, the amount which would be
includable as the water service element of Operating Charges for said 9 month
period would be $47500, i.e. $30,000 multiplied by 95 divided by 60.

 

ARTICLE 6

USE OF PREMISES

 

6.1 (a) Tenant may use, occupy and operate the Premises in accordance with the
use clause set forth in the Rider. Tenant agrees at all times during the Lease
Term and any extensions thereof to comply with all applicable laws affecting the
use of the Premises.

 

(b) Tenant acknowledges and agrees that the precise location of equipment of the
Premises in the Building, to the Building or between and among floors, both at
the commencement of Tenant’s occupancy and as same may be modified, expanded or
adjusted from time-to-time after initial occupancy, shall be in conformity with
plans and specifications which have been approved in writing in advance by the
Landlord, in Landlord’s sole discretion, and shall otherwise be in accordance
with Building operating regulations. With respect to the location of equipment
within the Premises, Landlord shall have the right to review and approve such
initial placement and any relocation thereof, with such approval not to be
unreasonably withheld or delayed.

 

(c) Tenant shall not use the Premises for any unlawful purpose or in any manner
that will constitute waste, nuisance or unreasonable annoyance to Landlord or
any other tenant of the Building, or in any manner that will increase the number
of parking spaces required for the Building at full occupancy or otherwise as
required by law. Tenant shall not generate, use, store, or dispose of any
materials posing a health or environmental hazard in or about the Building, nor
use or occupy the Premises in any manner which may result in an increase in
Landlord’s insurance premiums payable in respect of the Building. Tenant shall
comply with and conform to all present and future laws, ordinances, regulations
and orders of all applicable governmental or quasi-governmental authorities
having jurisdiction over the Premises, including those concerning the use,
occupancy and condition of the Premises and all machinery, equipment and
furnishings therein. The party installing the initial leasehold improvements
described in Exhibit D hereto shall obtain the initial certificate of occupancy
for the Premises. Any amended or substitute certificate of occupancy
necessitated by Tenant’s particular use of the Premises or any Alterations made
by Tenant in the Premises shall be obtained by Tenant at Tenant’s sole expense.
(The

 

–4–



--------------------------------------------------------------------------------

foregoing sentence shall not be construed as to constitute the consent of the
Landlord for any Alterations of the Premises.) Use of the Premises is subject to
all covenants, conditions and restrictions of record.

 

6.2 Tenant shall pay, within thirty (30) days of notice thereof, but in any
event before delinquency, any business, rent or other taxes or fees that are now
or hereafter levied, assessed or imposed upon Tenant’s use or occupancy of the
Premises, the conduct of Tenant’s business in the Premises or Tenant’s
equipment, fixtures, furnishings, inventory or personal property. If any such
tax or fee is enacted or altered so that such tax or fee is levied against
Landlord or so that Landlord is responsible for collection or payment thereof,
then Tenant shall pay to Landlord as Additional Rent the amount of such tax or
fee within thirty (30) days of its having been assessed, but in no event in a
fashion as to constitute a delinquency in the payment of such taxes, fees or
assessments. Tenant shall also promptly pay any sales tax and/or other local tax
now or hereafter in existence that is imposed. Any sales tax on rent shall be
paid by Tenant to Landlord simultaneously with the monthly payment of Base Rent.
Any such tax obligation shall be deemed Additional Rent.

 

6.3 (a) Tenant shall not cause or permit any Hazardous Materials to be
generated, used, released, stored or disposed of in or about the Building. At
the expiration or earlier termination of this Lease, Tenant shall surrender the
Premises to Landlord free of Hazardous Materials and in compliance with all
Environmental Laws except to the extent any Hazardous Materials or violation of
Environmental Laws was caused by the conduct or actions of Landlord or its
agents or employees. “Hazardous Materials” means (a) asbestos and any asbestos
containing material and any substance that is then defined or listed in, or
otherwise classified pursuant to, any Environmental Law or any other applicable
Law as a “hazardous substance,” “hazardous material,” “hazardous waste,”
“infectious waste,” “toxic substance,” “toxic pollutant” or any other
formulation intended to define, list, or classify substances by reason of
deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, toxicity, reproductive toxicity, or Toxicity Characteristic
Leaching Procedure (TCLP) toxicity, (b) any petroleum and drilling fluids,
produced waters, and other wastes associated with the exploration, development
or production of crude oil, natural gas, or geothermal resources, and (c) any
petroleum product, polychlorinated biphenyls, urea formaldehyde, radon gas,
radioactive material (including any source, special nuclear, or by-product
material), medical waste, chlorofluorocarbon, lead or lead-based product, and
any other substance whose presence could be detrimental to the Building or the
Land or hazardous to health or the environment. “Environmental Law” means any
present and future Law and any amendments (whether common law, statute, rule,
order, regulation or otherwise), permits and other requirements or guidelines of
governmental authorities applicable to the Building or the Land and relating to
the environment and environmental conditions or to any Hazardous Material
(including, without limitation, CERCLA, 42 U.S.C. § 9601 et seq., the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. § 6901 et seq., the Hazardous
Materials Transportation Act, 49 U.S.C. § 1801 et seq., the Federal Water
Pollution Control Act, 33 U.S.C. § 1251 et seq., the Clean Air Act, 33 U.S.C. §
7401 et seq., the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., the
Safe Drinking Water Act, 42 U.S.C. § 300f et seq., the Emergency Planning and
Community Right-To-Know Act, 42 U.S.C. § 1101 et seq., the Occupational Safety
and Health Act, 29 U.S.C. § 651 et seq., and any so-called “Super Fund” or
“Super Lien” law, any Law requiring the filing of reports and notices relating
to hazardous substances, environmental laws administered by the Environmental
Protection Agency, and any similar state and local Laws, all amendments thereto
and all regulations, orders, decisions, and decrees now or hereafter promulgated
thereunder concerning the environment, industrial hygiene or public health or
safety). Tenant, however, may use and dispose of traditional office supply
materials, commonly used in the ordinary course of business, so long as such use
and disposal is not in contravention of Federal or Florida State law.

 

–5–



--------------------------------------------------------------------------------

(b) Notwithstanding any termination of this Lease, Tenant shall indemnify and
hold Landlord, its employees and agents, and, if applicable, Landlord’s prime
landlord under any ground lease to which Landlord is a party, and Landlord’s
lender(s), harmless from and against any damage, injury, loss, liability,
charge, demand or claim based on or arising out of the presence or removal of,
or failure to remove, Hazardous Materials generated, used, released, stored or
disposed of by Tenant or any Invitee in or about the Building, whether before or
after Lease Commencement Date. In addition, Tenant shall give Landlord immediate
verbal and follow-up written notice of any actual or threatened Environmental
Default, which Environmental Default Tenant shall cure at the sole expense of
the Tenant in accordance with all Environmental Laws and to the satisfaction of
Landlord and only after Tenant has obtained Landlord’s prior written consent. An
“Environmental Default” means any of the following by Tenant or any Invitee: a
violation of an Environmental Law; a release, spill or discharge of a Hazardous
Material on or from the Premises, the Land or the Building; an environmental
condition requiring responsive action; or an emergency environmental condition.
Upon any Environmental Default, in addition to all other rights available to
Landlord under this Lease, at law or in equity, Landlord shall have the right,
but not the obligation, to immediately enter the Premises, to supervise and
approve any actions taken by Tenant to address the Environmental Default, and,
if Tenant fails to immediately address same to Landlord’s satisfaction, to
perform, at Tenant’s sole cost and expense, any lawful action necessary to
address same. This provision will survive the termination or expiration of this
Lease, and any renewals, extensions or expansions thereof.

 

ARTICLE 7

ASSIGNMENT AND SUBLETTING

 

7.1 Except as provided below, Tenant will not sell, assign, transfer, mortgage
or otherwise encumber this Lease or sublet, rent or permit occupancy or use of
the Premises or any part thereof by others, without obtaining the prior written
consent of Landlord, nor shall any assignment or transfer of this Lease or the
right of occupancy hereunder be effectuated by operation of law or otherwise
without the prior written consent of Landlord, which shall not be unreasonably
withheld. Any such assignment, subletting or occupancy without the prior written
consent of Landlord shall constitute an Event of Default, or, at the election of
the Landlord, shall be void. Tenant shall pay all reasonable expenses (including
attorney’s fees) incurred by Landlord in connection with Tenant’s request for
Landlord to give its consent to any assignment, subletting or occupancy.

 

7.2 Any transfer, by operation of law or otherwise, of Tenant’s interest in this
Lease (in whole or in part), or of a fifty percent (50%) or greater interest in
Tenant (whether stock, partnership interest or otherwise), or any mortgaging or
encumbering of any interest in Tenant, shall be deemed an assignment of this
Lease within the meaning of this Article 7. The issuance of shares of stock to
other than the existing shareholders is deemed to be a transfer of that stock
for the purposes of this Article 7. If there has been a previous transfer of
less than a fifty percent (50%) interest in Tenant, then any other transfer of
an interest in Tenant which, when added to the total percentage interest
previously transferred, totals a transfer of greater than a fifty percent (50%)
interest in Tenant shall be deemed an assignment of Tenant’s interest in this
Lease within the meaning of this Article 7. Tenant shall be obligated to notify
Landlord when a transfer of fifty percent (50%) or greater interest in Tenant is
proposed. The provisions of this Section 7.2 shall not apply to the sale of
shares by persons other than those deemed “insiders” within the meaning of the
Securities Exchange Act of 1934, as amended, where such sale is effected through
any recognized exchange or through the “over-the-counter market.”

 

7.3 If Landlord shall decline to give its consent to any proposed assignment or
sublease, or if Landlord shall exercise any of its rights under this Article 7,
Tenant shall indemnify, defend and hold harmless Landlord against and from any
and all loss, liability, damages, costs and expenses (including reasonable
attorneys’ fees) resulting in connection with any claim relating to the proposed
assignment or sublease that may be made against Landlord by the proposed
assignee or sublessee or by any brokers or other persons, including, without
limitation, claims for a commission or similar compensation in connection with
the proposed assignment or sublease.

 

–6–



--------------------------------------------------------------------------------

7.4 In the event that (i) Landlord fails to exercise any of its options under
this Article 7 and (ii) Tenant fails to execute and deliver the assignment or
sublease to which Landlord consented within forty-five (45) days after the
giving of such consent then, Tenant shall again comply with all of the
provisions and conditions of this Article 7 before assigning its interest in
this Lease or subletting any portion of the Premises.

 

7.5 The consent by Landlord to an assignment or to a subletting shall not
relieve Tenant from obtaining the express consent in writing of Landlord to any
further assignment or subletting. If Tenant’s interest in this Lease is
assigned, or if the Premises or any part thereof is sublet or occupied by anyone
other than Tenant, Landlord may collect rent from the assignee, subtenant or
occupant and apply the net amount collected to the Rent payable hereunder, but
no such assignment, subletting, occupancy or collection shall be deemed a waiver
of the provisions of this Article 7 or of any default hereunder or the
acceptance of the assignee, subtenant or occupant as Tenant, or a release of
Tenant from the further observance or performance by Tenant of all covenants,
conditions, terms and provisions on the part of Tenant to be performed or
observed.

 

7.6 Notwithstanding anything to the contrary in this section, Tenant, without
Landlord’s consent may (a) assign this Lease to any party into which Tenant is
merged, consolidated or reorganized, or to which all or substantially all of
Tenant’s assets are transferred or sold, provided: (i) Landlord shall receive a
copy of the executed transfer document promptly after execution, (ii) Tenant or
its successors by merger shall remain liable under this Lease, (iii) the
transferee shall expressly assume Tenant’s obligations under this Lease and the
successor entity is, after the transfer or assignment, at least as creditworthy
as Tenant; and (b) upon prior written notice to Landlord, sublease the Premises
to Tenant’s affiliates. For purposes of this Lease, an affiliate of Tenant is a
corporation, partnership, limited liability company, or other entity that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, the Tenant. The term “control”
(including the terms “controlled by” and “under common control with”) means the
possession, direct or indirect, of the power to direct, or cause the direction
of, the management and policies of Tenant, whether through the ownership of
voting securities, by contract, or otherwise. Tenant shall give Landlord written
notice (containing the information described above) of any such sublease to
Tenant’s affiliates.

 

7.7 In the event of an attempted subletting or assignment to an unaffiliated
third party, Tenant shall submit a request for consent thereto to Landlord. If
Landlord elects to deny the request for consent to assignment, Landlord shall
have the right to recapture the Premises, or that portion of the Premises sought
to be subleased, by providing Tenant written notice of intent to recapture,
within thirty (30) days of Landlord’s receipt of a request by Tenant for consent
to assignment to an unaffiliated third party of this permitted assignment. If
Landlord consents to such an assignment or sublease, Tenant agrees that Landlord
and Tenant shall equally share in any amount of rent received in excess of the
then-effective Base Rent, after deduction of Landlord’s expenses in connection
with the assignment or sublease.

 

ARTICLE 8

MAINTENANCE AND REPAIRS

 

8.1 Tenant shall keep and maintain the Premises, and all fixtures and equipment
located therein, in clean, safe and sanitary condition, shall take good care
thereof and make all repairs thereto, and shall suffer no waste or injury
thereto. At the expiration or earlier termination of the Lease Term, Tenant
shall surrender the Premises, and in the same order and condition in which they
were on the Lease Commencement Date, ordinary wear and tear and unavoidable
damage by the elements excepted. Except as otherwise provided in Article 18, all
injury, breakage and damage to the Premises and to any other part of the
Building or the Land caused by any act or omission of Tenant or of any invitee,
agent, employee, subtenant, assignee, contractor, client, family member,
licensee, customer or guest of Tenant (collectively, “Invitees”), including any
act or omission in connection with the installation and/or removal of any of
Tenant’s furniture, fixtures and equipment, shall be repaired by and at Tenant’s
expense, except that Landlord shall have the right at Landlord’s option to make
any such repair and to charge Tenant for all costs and expenses incurred in
connection therewith.

 

 

–7–



--------------------------------------------------------------------------------

8.2 Landlord shall keep and maintain in good order and repair the base-building
structure and systems, including the roof, exterior walls, elevators,
electrical, plumbing and common area HVAC systems (which excludes such elevator,
electrical, plumbing and HVAC systems to the extent same are located within or
exclusively service the Tenant’s Premises or the premises of other tenants only,
in which event same shall be governed by Section 8.1 above), and the ground
floor lobby and other common areas and facilities of the Building.

 

ARTICLE 9

INITIAL TENANT IMPROVEMENTS AND ALTERATIONS

 

9.1 The original improvement of the Premises shall be accomplished in accordance
with Exhibit D. Landlord is under no obligation to make, or to permit Tenant or
Tenant’s contractors to make, any structural or other alterations, decorations,
additions, improvements or other changes (collectively “Alterations”) in or to
the Premises except as set forth in Exhibit D or otherwise expressly provided in
this Lease. Prior to the commencement by Tenant of the construction of any
improvements, Tenant shall obtain and deliver to Landlord written, unconditional
waivers of mechanics’ and materialmen’s liens against the Complex from all
proposed contractors, subcontractors, laborers and suppliers in connection with
such improvements, in form and content reasonably satisfactory to Landlord.

 

9.2 Tenant shall not make or permit anyone for whom Tenant is responsible to
make any Alterations in or to the Premises or the Building, without Landlord’s
prior written consent. The criteria for such consent shall be determined by the
nature of the Alteration and whether same shall have an impact upon the
structural integrity of the Building or a Building system of general use, or
shall have an impact on a tenant other than the Tenant, in which event, the
consent or approval of the Landlord may be granted, conditioned or withheld in
the sole and absolute discretion of the Landlord. If the two impacts described
in the preceding sentence are not factors, in the reasonable judgment of
Landlord, then the consent or approval of the Landlord to an Alteration shall
not be unreasonably withheld, conditioned or delayed. Any authorized and
approved Alteration made by Tenant shall be made: (a) in a good, workmanlike,
first-class and prompt manner; (b) using new materials only; (c) by an
experienced, reputable contractor, approved in advance by the Landlord in its
reasonable discretion or expressly identified on the Rider, and constructed in
accordance with plans and specifications approved in writing by Landlord; (d) in
accordance with all applicable legal requirements and requirements of any
insurance company insuring the Building or portion thereof; (e) after having
obtained any required consent of the holder of any Mortgage (as defined in
Section 22.1); (f) after Tenant has obtained public liability and worker’s
compensation insurance policies approved in writing by Landlord; and (g) after
Tenant has obtained and delivered to Landlord written, unconditional waivers of
mechanics’ and materialmen’s liens against the Premises and the Building from
all proposed contractors, subcontractors, laborers and material suppliers for
all work and materials in connection with such Alteration. Any such Alteration
shall be performed in a manner consistent with the Building Rules and
Regulations as may be promulgated from time-to-time by the Landlord.

 

9.3 In the event of an approved Alteration after the initial build-out of
Tenant’s Premises, Tenant agrees that Tenant shall reimburse Landlord for its
actual costs of plan review, construction monitoring and oversight by Landlord.
Said reimbursement shall be due within thirty (30) days of Tenant’s receipt of
Landlord’s statement therefor, and shall be considered Additional Rent.

 

9.4 Liens.

 

A. General. In accordance with the applicable provisions of the Florida
Construction Lien Tax and specifically Florida Statutes, Section 713.10, no
interest of Landlord whether personally or in the Premises, or in the underlying
land or Building of which the Premises are a part, or the leasehold interest
aforesaid shall be subject to liens for improvements made by Tenant or caused to
be made by Tenant hereunder. Further, Tenant shall have no power or authority to
create any lien or permit any lien to attach to the present estate, reversion,
or other estate of

 

–8–



--------------------------------------------------------------------------------

Landlord in the Premises or in the Building, and all mechanics, materialmen,
contractors, artisans and other parties contracting with Tenant or its
representatives or privies as to the Premises or any part of the Premises are
hereby charged with notice that they must look to the Tenant to secure payment
of any bill for work done or material furnished or for any other purpose during
this Lease term. The foregoing provisions are made with express reference to
Section 713.10 of the Florida Statutes. Landlord has recorded a notice of the
foregoing in the Public Records of Palm Beach County, Florida, pursuant to the
provisions of Section 713.10 Florida Statutes.

 

B. Default. Notwithstanding the foregoing, if any construction lien or other
lien, attachment, judgment, execution, writ, charge or encumbrance is filed
against the Building or the Premises or this leasehold, or any alterations,
fixtures or improvements therein or thereto, as a result of any work action or
inaction done by or at the direction of Tenant or any of Tenant’s Agents, Tenant
will discharge same of record within ten (10) days after the filing thereof,
failing which Tenant will be in default under this Lease. Further, Tenant agrees
to indemnify, defend and save Landlord harmless from and against any damage or
loss, including reasonable attorneys’ fees, incurred by Landlord as a result of
any liens or other claims arising out of or related to work performed in the
Premises by or on behalf of Tenant. In such event, without waiving Tenant’s
default, Landlord, in addition to all other available rights and remedies,
without further notice, may discharge the same of record by payment, bonding or
otherwise, as Landlord may elect, and upon request Tenant will reimburse
Landlord for all costs and expenses so incurred by Landlord plus interest
thereon at the rate of eighteen percent (18%) per annum, together with an
administrative fee of $2,500.00.

 

9.5 Consent to an Alteration shall not constitute consent or authorization by
the Landlord to the placement of financing by the Tenant relating to the
Alterations that purports to create any security interest in the Building or
that purports to subordinate this Lease to any such financing, and any such
effort or agreement by Tenant shall constitute an Event of Default.

 

9.6 Tenant acknowledges and agrees that, during the construction of initial
improvements, any subsequent Alterations and thereafter during the operation of
the Building, Landlord has authority to coordinate access to loading areas,
freight elevators, the roof, shafts, space and other areas of the Building, and
that Landlord has authority to adopt reasonable rules and regulations pertaining
to same, and to approve such Tenant access. Tenant will also cause its
Contractor(s) to coordinate their use of and access to the foregoing with
Landlord’s Base Building Contractor, which will have authority to approve such
access during construction.

 

ARTICLE 10

SIGNS

 

10.1 Landlord will list Tenant’s name in the common area Building directory, if
any, and provide Building standard signage on one suite entry door at Tenant’s
expense. No other sign, advertisement or notice referring to Tenant shall be
painted, affixed or otherwise displayed on any part of the exterior or interior
of the Building; provided, however, that Tenant may install signs in the
interior of the Premises that are not visible from the exterior of the Premises.
Tenant shall not display any decoration, fitting or other item visible from the
exterior of the Premises without Landlord’s prior approval. If any sign or item
visible from the exterior of the Premises is displayed without Landlord’s
approval, then Landlord shall have the right to remove such item at Tenant’s
expense or to require Tenant to do the same.

 

10.2 To the extent that Tenant wishes to erect an exterior sign, it may do so
only with the prior written consent of the Landlord, which consent may be
granted, conditioned or withheld in the sole and absolute discretion of
Landlord. If approved, Landlord will establish an annual fee for the value of
such signage rights to be paid by Tenant, and Tenant shall also pay the cost of
erection of such signage and such erection shall be treated as an Alteration.
Upon request by Landlord, Tenant shall remove such signage in accordance with
Section 11.2 below.

 

10.3 Landlord shall have the right to prescribe standards for curtains, drapes,
blinds and shades to give the building a uniform appearance from the exterior.

 

–9–



--------------------------------------------------------------------------------

ARTICLE 11

TENANT’S EQUIPMENT

 

11.1 Tenant may, from time to time during the Term or any extension hereof,
install, maintain, replace, repair, expand, construct and operate in or upon the
Premises and remove therefrom such trade fixtures and equipment as it may deem
necessary or appropriate to its business operations; provided, any damage which
may be caused to the Premises by the installation, maintenance, replacement,
repair, expansion, construction, operation or removal of any of Tenant’s trade
fixtures or equipment shall be forthwith repaired by Tenant at its expense.
Landlord may impose reasonable rules and regulations concerning the location,
weight and timing and method of installation of trade fixtures or equipment,
wherever installed.

 

11.2 Tenant covenants and agrees that, if directed by the Landlord at its sole
discretion, Tenant shall remove, at Tenant’s sole risk and expense, all fixtures
and improvements to the Premises upon the expiration of the Lease Term. If so
requested by the Landlord, Tenant shall restore the Premises to its original
condition, normal wear and tear, and approved structural changes excepted.
Tenant shall also exercise extraordinary care in removing such fixtures and
improvements so as to eliminate damage to the Building, the premises and
property of other tenants and the inconvenience to the operation of the Building
and its tenants.

 

ARTICLE 12

SECURITY DEPOSIT

 

12.1 Simultaneously with Tenant’s execution of this Lease, Tenant shall deposit
with Landlord the Security Deposit as stated in the Rider. Landlord shall not be
required to maintain the Security Deposit in a separate account. Except as may
be required by law, Tenant shall not be entitled to interest on the Security
Deposit. The Security Deposit shall be security for Tenant’s performance of its
obligations under this Lease. Within three (3) business days after written
notice of Landlord’s use of the Security Deposit or portion thereof, Tenant
shall deposit with Landlord cash in an amount sufficient to restore the Security
Deposit to its amount prior to such use, and Tenant’s failure to do so shall
constitute a default hereunder. Within approximately thirty (30) days after the
later of (a) the expiration or earlier termination of the Lease Term, or (b)
Tenant’s vacating the Premises, Landlord shall return the Security Deposit less
such portion thereof as Landlord shall have used to satisfy Tenant’s obligations
under this Lease. If Landlord transfers the Security Deposit to any transferee
of the Building or Landlord’s interest therein, then such transferee shall be
liable to Tenant for the return of the Security Deposit, and Landlord shall be
released from all liability for the return of the Security Deposit. The holder
of any Mortgage shall not be liable for the return of the Security Deposit
unless such Mortgage holder actually receives the Security Deposit.

 

ARTICLE 13

ACCESS AND INSPECTION

 

13.1 Tenant shall permit Landlord and its designees to enter the Premises, with
a representative or employee of Tenant, but without charge therefor and without
diminution of the rent payable by Tenant, to inspect the Premises, to make such
alterations and repairs as Landlord may deem necessary, or to exhibit the
Premises to prospective tenants during the last one hundred eighty (180) days of
the Lease Term. Tenant shall at all times during its occupancy of the Premises
provide Landlord duplicates of the keys to the doors and other points of entry
to the Premises. In connection with any such entry, Landlord shall make
reasonable efforts to minimize the disruption to Tenant’s use of the Premises
and shall conform to Tenant’s reasonable security requirements. Except in an
emergency, Landlord shall give Tenant reasonable prior notice (which shall be in
writing, except in an emergency) of any entry into the Premises pursuant to this
Section.

 

–10–



--------------------------------------------------------------------------------

ARTICLE 14

INSURANCE

 

14.1 Tenant will not conduct or permit to be conducted any activity, or place
any equipment in or about the Premises or the Building, which will, in any way,
invalidate the insurance coverage in effect or increase the cost of insurance on
or for the Building. If any invalidation of coverage or increase in the cost of
insurance is stated by any insurance company or by the applicable Insurance
Rating Bureau to be due to any activity or equipment of Tenant in or about the
Premises or the Building, such statement shall be conclusive evidence that same
is due to such activity or equipment. Tenant shall be liable for any
invalidation of coverage or increase in the cost of insurance, and shall
reimburse Landlord therefor upon demand. Such sum shall be considered Additional
Rent payable with the monthly installment of Rent next becoming due.
Notwithstanding Tenant’s reimbursement to Landlord, Landlord shall have the
right to require Tenant to cease and desist from any actions or inactions
causing the invalidation of coverage or increase in the cost of insurance.

 

14.2 Tenant, at Tenant’s expense, shall carry and keep in full force and effect
at all times during the Lease Term for the protection of Tenant, Landlord and
any other persons designated by Landlord pursuant to Section 14.4 hereof
commercial general liability insurance including contractual liability coverage
with a combined single limit of at least Three Million Dollars ($3,000,000.00)
for each occurrence of bodily or personal injury, death or property damage and
Tenant shall deliver to Landlord a copy of said policy or, at Landlord’s option,
a binder or certificate showing the same to be in full force and effect. It is
understood and agreed that liability coverage provided for hereunder shall
extend beyond the Premises to portions of the common area of the Building used
from time to time by Tenant, its agents, employees, contractors, invitees,
licensees, customers, clients, family members and guests, and, further, shall
include contractual liability coverage insuring the indemnity provisions of this
Lease.

 

14.3 Tenant, at Tenant’s expense, shall further carry a policy of “all risk”
insurance covering all of Tenant’s personal property and improvements in the
Premises for not less than the full insurable cost and replacement cost of such
personal property and improvements without reduction for depreciation. All
proceeds of such insurance shall be used solely to restore, repair or replace
the Tenant’s personal property and improvements in the Premises.

 

14.4 Said commercial general liability and “all risk” insurance policies and any
other insurance policies carried by Tenant with respect to the Premises and/or
any common areas accessible to Tenant shall (i) be issued in form acceptable to
Landlord by good and solvent insurance companies qualified to do business in the
jurisdiction in which the Building is located and otherwise reasonably
satisfactory to Landlord, (ii) designate as additional insureds, besides Tenant
as named insured, Landlord, Landlord’s managing agent, Landlord’s lender(s) as
may exist from time to time, and any other person from time to time designated
in writing by notice from Landlord to Tenant, (iii) be written as primary policy
coverage and not contributing with or in excess of any coverage which Landlord
may carry, (iv) provide for thirty (30) days’ prior written notice to Landlord
of any cancellation or other expiration or material modification of such policy
or any defaults thereunder, and (v) contain an express waiver of any right of
subrogation by the insurance company against Landlord. Neither the issuance of
any insurance policy required hereunder nor the minimum limits specified herein
with respect to Tenant’s insurance coverage shall be deemed to limit or restrict
in any way Tenant’s liability arising under or out of this Lease.

 

14.5 Notwithstanding anything to the contrary contained in this Lease, Landlord
and Tenant and all parties claiming under them, to the extent covered by
insurance (or to the extent such party would have been covered by insurance had
such party maintained the insurance required by the terms hereof to be
maintained by such party), each hereby waives any and all rights of recovery,
claim, action and liability against the other, its agents, officers or employees
for any loss or damage that may occur to the Building and Premises, or any
improvements thereto, and any personal property owned by them therein, by reason
of fire, the elements or any other cause(s) which could be covered by “all risk”
property insurance, regardless of cause or origin, including negligence of the
other party hereto.

 

–11–



--------------------------------------------------------------------------------

ARTICLE 15

SERVICES AND UTILITIES

 

15.1 Landlord shall provide the following services and utilities in a manner
consistent with the standards for quality followed in comparable facilities in
the jurisdiction in which the Building is located:

 

(i) Electrical service to operate the common areas of the Building, and
electrical capacity to a point of connection at the Building for Tenant. It is
understood and agreed that the cost of separately metering any electrical or
other utility service, if any, shall be borne by Tenant, and it is also
understood and agreed that to Tenant shall be responsible for paying all costs
associated with all utility services to the Premises.

 

(ii) Heat and air-conditioning for the common areas of the Building during
normal hours of operation of the Building as set forth in Section 15.3 below.

 

(iii) Cold water for drinking, lavatory and toilet purposes at those points of
supply provided for nonexclusive general use of other tenants at the Building,
and supplies for such lavatory and toilet purposes.

 

(iv) Operatorless passenger elevator service 24 hours per days, 365 days per
year, and freight elevator service (subject to scheduling by Landlord) in common
with Landlord and other tenants and their contractors, agents and visitors;
provided, however, that Landlord shall have the right to remove elevators from
service as they are required for moving freight or for servicing and/or
maintaining the elevators and/or the Building.

 

(v) Access to the Premises and the Building 24 hours per day, 365 days a year,
subject to reasonable security regulations (such as providing identification to
Building security personnel) imposed by Landlord during non-business hours.

 

(vi) Replacement of all Building standard lighting tubes and bulbs, if any,
located in common areas.

 

15.2 Landlord agrees to operate and maintain the Building in accordance with the
standards for quality followed by other comparable facilities in the
jurisdiction in which the Building is located and to provide building security
personnel, equipment, procedures and systems in the Building similar to other
such comparable facilities. Landlord reserves the right to interrupt, curtail or
suspend the services required to be furnished by Landlord under this Article 15
when the necessity therefor arises by reason of accident, emergency, mechanical
breakdown, or when required by any Law, or for any other cause beyond the
reasonable control of Landlord. Landlord shall use reasonable efforts to
complete all repairs or other work so that Tenant’s inconvenience resulting
therefrom may be for as short a period of time as circumstances will permit.

 

15.3 Landlord will furnish all services and utilities required by this Lease
only during the normal hours of operation of the Building, unless otherwise
specified herein, in a manner consistent with industry standards for comparable
buildings in the jurisdiction in which the Building is located. The normal hours
of operation of the Building are from 7:00 am to 7:00 pm., Monday through
Friday. It is understood and agreed that Landlord shall not be liable for
failure to furnish, or for delay, suspension or reduction in furnishing, any of
the utilities, services or other manner of thing required to be furnished by
Landlord hereunder, if such failure to furnish or delay, suspension or reduction
in furnishing same is caused by breakdown, maintenance, repairs, strikes,
scarcity of labor or materials, acts of God, Landlord’s compliance with
governmental regulation or legislation or judicial or administrative orders or
from any other cause whatsoever; provided, however, that Landlord shall, in the
event of a breakdown, use reasonable diligence to repair all equipment owned by
Landlord and all building standard equipment furnished by Landlord which is
required to provide such utilities and services.

 

–12–



--------------------------------------------------------------------------------

15.4 Landlord agrees to provide and maintain an electronically controlled access
system for the common areas of the Building during the Lease Term (“Electronic
Access System”); provided, however, that no representation or warranty with
respect to the adequacy, completeness or integrity of the Electronic Access
System is made by Landlord, and except for losses attributable to Landlord’s
gross negligence the risk that any such system or entrance may not be effective,
or may malfunction, or be circumvented by a criminal, is assumed by Tenant with
respect to Tenant’s property and interest, and Tenant shall obtain insurance
coverage to the extent Tenant desires protection against such criminal acts and
other losses. Landlord reserves the right to modify, supplement or revise the
access system at any time in its sole judgment. Said access system is not
intended to serve as security for the Premises or otherwise for individual
tenant-occupied spaces or suites.

 

15.5 Tenant shall have the right to provide and maintain a security system
within the Premises in accordance with plans and specifications approved by the
Landlord in accordance with the Tenant Work approval process or, in the event
that such system is installed after completion of the Tenant Work, in accordance
with the approval of Alterations under Article 9 above.

 

ARTICLE 16

LIABILITY OF LANDLORD

 

16.1 Landlord, its employees and agents shall not be liable to Tenant, any
Invitee or any other person or entity for any damage (including indirect and
consequential damage), injury, loss or claim (including claims for the
interruption of or loss to business) based on or arising out of any cause
whatsoever (except as otherwise provided in this Section), including without
limitation the following: repair to any portion of the Premises or the Building;
interruption in the use of the Premises or any equipment therein; any accident
or damage resulting from any use or operation (by Landlord, Tenant or any other
person or entity) of elevators or heating, cooling, electrical, sewerage or
plumbing equipment or apparatus; termination of this Lease by reason of damage
to the Premises or the Building; fire, robbery, theft, vandalism, mysterious
disappearance or any other casualty; actions of any other tenant of the Building
or of any other person or entity; failure or inability of Landlord to furnish
any utility or service specified in this Lease; and leakage in any part of the
Premises or the Building, or from water, rain, ice or snow that may leak into,
or flow from, any part of the Premises or the Building, or from drains, pipes or
plumbing fixtures in the Premises or the Building. Any property stored or placed
by Tenant or Invitees in or about the Premises or the Building shall be at the
sole risk of Tenant, and Landlord shall not in any manner be held responsible
therefor. If any employee of Landlord receives any package or article delivered
for Tenant, then such employee shall be acting as Tenant’s agent for such
purpose and not as Landlord’s agent. For purposes of this Article, the term
“Building” shall be deemed to include the Land. Notwithstanding the foregoing
provisions of this Section, Landlord shall not be released from liability, if
any, to Tenant for any damage caused by the willful misconduct or gross
negligence of Landlord, its employees or agents, to the extent such damage is
not covered by insurance carried by Tenant or required to be carried by Tenant.

 

16.2 Tenant shall indemnify and hold Landlord, its employees and agents harmless
from and against all costs, damages, claims, liabilities and expenses (including
attorneys’ fees) suffered by or claimed against Landlord, directly or
indirectly, based on or arising out of the following except to the extent caused
by the willful misconduct of Landlord, its employees or agents: (a) Tenant’s use
and occupancy of the Premises or the business conducted by Tenant therein, (b)
any act or omission of Tenant or any Invitee, (c) any breach of Tenant’s
obligations under this Lease, including failure to surrender the Premises upon
the expiration or earlier termination of the Term, or (d) any entry by Tenant or
any Invitee upon the Land prior to the Lease Commencement Date.

 

16.3 If any landlord hereunder transfers the Building or such landlord’s
interest therein, then such landlord shall not be liable for any obligation or
liability based on or arising out

 

–13–



--------------------------------------------------------------------------------

of any event or condition occurring on or after the date of such transfer.
Within fifteen (15) days after any such transferee’s request, Tenant shall
attorn to such transferee and execute, acknowledge and deliver any requisite or
appropriate document submitted to Tenant confirming such attornment.

 

16.4 Tenant shall not have the right to offset or deduct the amount allegedly
owed to Tenant pursuant to any claim against Landlord from any rent or other sum
payable to Landlord. Tenant’s sole remedy for recovering upon such claim shall
be to institute an independent action against Landlord.

 

16.5 Notwithstanding anything to the contrary contained herein, if Tenant or any
Invitee is awarded a money judgment against Landlord, then recourse for
satisfaction of such judgment shall be limited to execution against Landlord’s
estate and interest in the Building. No other asset of Landlord, any member or
partner of Landlord or any other person or entity shall be available to satisfy,
or be subject to, such judgment, nor shall any such member, partner, person or
entity be held to have personal liability for satisfaction of any claim or
judgment against Landlord or any member or partner of Landlord.

 

16.6 Notwithstanding anything to the contrary contained in this Lease, if any
provision of this Lease expressly or impliedly obligates Landlord not to
unreasonably withhold its consent or approval, an action for declaratory
judgment or specific performance will be Tenant’s sole right and remedy in any
dispute as to whether Landlord has breached such obligation.

 

16.7 Landlord shall not be liable in any manner to Tenant, its agents,
employees, invitees or visitors for any injury or damage to Tenant, Tenant’s
agents, employees, invitees or visitors, or their property, caused by the
criminal or intentional misconduct of third parties or of Tenant, Tenant’s
employees, agents, invitees or visitors. All claims against Landlord for any
such damage or injury are hereby expressly waived by Tenant, and Tenant hereby
agrees to hold harmless and indemnify Landlord from all such damages and the
expense of defending all claims made by Tenant’s employees, agents, invitees, or
visitors arising out of such acts.

 

ARTICLE 17

RULES

 

17.1 Tenant and its Invitees shall at all times abide by and observe the rules
set forth in Exhibit E. Tenant and its Invitees shall also abide by and observe
any other rules that Landlord may reasonably promulgate from time-to-time for
the operation and maintenance of the Building, provided that notice thereof is
given and such rules are not inconsistent with the provisions of this Lease.
Except for Landlord’s obligation to enforce the rules in a non-discriminatory
manner, nothing contained in this Lease shall be construed as imposing upon
Landlord any duty to enforce such rules or any condition or covenant contained
in any other lease against any other tenant, and Landlord shall not be liable to
Tenant for the violation of such rules or regulations by any other tenant or its
invitees.

 

ARTICLE 18

DAMAGE OR DESTRUCTION

 

18.1 If the Premises or the Building are totally or partially damaged or
destroyed, thereby rendering the Premises totally or partially inaccessible or
unusable, then Landlord shall diligently repair and restore the Premises and the
Building to substantially the same condition they were in prior to such damage
or destruction; provided, however, that if in Landlord’s reasonable judgment
such repair and restoration cannot be completed within one hundred eighty (180)
days after the adjustment of the loss in connection with such damage or
destruction, then Landlord shall have the right, at its sole option, to
terminate this Lease by giving written notice of termination within forty-five
(45) days after the occurrence of such damage or destruction.

 

18.2 If Landlord determines, in its reasonable judgment, that the repairs and
restoration cannot be substantially completed within one hundred eighty (180)
days after the date of adjustment of the loss in connection with such damage or
destruction, Landlord shall promptly

 

–14–



--------------------------------------------------------------------------------

notify Tenant of such determination. For a period of thirty (30) days after
receipt of such determination, Tenant shall have the right to terminate this
Lease by providing written notice to Landlord. If Tenant does not elect to
terminate this Lease within such thirty (30) day period, and provided that
Landlord has not elected to terminate this Lease, Landlord shall proceed to
repair and restore the Premises and the Building. Notwithstanding the foregoing,
Tenant shall not have the right to terminate this Lease if the act or omission
of Tenant or any of its Invitees shall have caused the damage or destruction.

 

18.3 If this Lease is terminated pursuant to Section 18.1 or 18.2 above, then
all rent shall be apportioned (based on the portion of the Premises which is
usable after such damage or destruction) and paid to the date of termination. If
this Lease is not terminated as a result of such damage or destruction, then
until such repair and restoration of the Premises are substantially complete,
Tenant shall be required to pay the Base Rent and additional rent only for the
portion of the Premises that is usable while such repair and restoration are
being made. Landlord shall bear the expenses of repairing and restoring the
Premises and the Building; provided, however, that Landlord shall not be
required to repair or restore any Alteration previously made by Tenant or any of
Tenant’s trade fixtures, furnishings, equipment or personal property; and
provided further that if such damage or destruction was caused by the act or
omission of Tenant or any Invitee, then Tenant shall pay the amount by which
such expenses exceed the insurance proceeds, if any, actually received by
Landlord on account of such damage or destruction.

 

18.4 Notwithstanding anything herein to the contrary, Landlord shall not be
obligated to restore the Premises or the Building and shall have the right to
terminate this Lease if (a) the holder of any Mortgage fails or refuses to make
insurance proceeds available for such repair and restoration, (b) zoning or
other applicable laws or regulations do not permit such repair and restoration,
or (c) the cost of repairing and restoring the Building would exceed fifty
percent (50%) of the replacement value of the Building, whether or not the
Premises are damaged or destroyed, provided the leases of all other tenants in
the Building are similarly terminated.

 

18.5 Notwithstanding the foregoing Sections of this Article 18, Landlord shall
not be obligated to restore the Tenant Work which was a part of the work
required to be performed under Exhibit D attached hereto. Rather, the
restoration of such Tenant Work shall be the sole expense and responsibility of
Tenant.

 

ARTICLE 19

CONDEMNATION

 

19.1 If (a) one-third or more of the Premises or occupancy thereof shall be
permanently taken or condemned by any governmental or quasi-governmental
authority for any public or quasi-public use or purpose or sold under threat of
such a taking or condemnation (collectively, “condemned”), or (b) there is
condemned a portion of the Premises which, in Tenant’s good faith and reasonable
determination, makes it substantially uneconomic for Tenant to continue to
conduct its business operations from or within the Premises (an “Uneconomic
Taking”), then in any such event, at the option of Tenant (in the case of (a) or
(b) above) or Landlord (in the case of (a) above) made within thirty (30) days
after the taking, this Lease shall terminate on the date Tenant or Landlord, as
applicable, elects to terminate the Lease and rent shall be apportioned as of
such date. If less than one-third of the Premises or occupancy thereof is
condemned and such condemnation does not constitute an Uneconomic Taking, then
this Lease shall continue in full force and effect as to the part of the
Premises not condemned, except that as of the date title vests in such authority
Tenant shall not be required to pay the Base Rent and Additional Rent with
respect to the part of the Premises condemned.

 

19.2 All awards, damages and other compensation paid by such authority on
account of such condemnation shall belong to Landlord, and Tenant assigns to
Landlord all rights to such awards, damages and compensation. Tenant shall not
make any claim against Landlord or the authority for any portion of such award,
damages or compensation attributable to damage to the Premises, value of the
unexpired portion of the Lease Term, loss of profits or goodwill, leasehold
improvements or severance damages. Nothing contained herein, however, shall
prevent Tenant from pursuing a separate claim against the authority for the
value of furnishings and trade

 

–15–



--------------------------------------------------------------------------------

fixtures installed in the Premises at Tenant’s expense and for relocation
expenses, provided that such claim shall in no way diminish the award, damages
or compensation payable to or recoverable by Landlord in connection with such
condemnation.

 

ARTICLE 20

DEFAULT

 

20.1 Each of the following shall constitute an Event of Default: (a) Tenant’s
failure to make any payment of the Base Rent, Additional Rent or other sum on or
before such payment’s due date, provided that, on up to two (2) occasions in any
twelve (12) month period, there shall exist no Event of Default unless Tenant
shall have been given written notice of such failure and shall not have made the
payment within five (5) days following the giving of such notice; (b) Tenant’s
violation or failure to perform or observe any other covenant or condition
within thirty (30) days after notice thereof from Landlord; (c) Tenant’s
vacation or abandonment of the Premises and failure to perform its other
obligations hereunder; (d) an Event of Bankruptcy as specified in Article 21
with respect to Tenant, any general partner or member or managing member of
Tenant (a “General Partner”) or any Guarantor; or (e) Tenant’s dissolution or
liquidation. If, prior to the commencement of the Lease Term, Tenant notifies
Landlord of or otherwise unequivocally demonstrates an intention to repudiate
this Lease, Landlord may, at its option, consider such anticipatory repudiation
an Event of Default. In addition to any other remedies available to it hereunder
or at law or in equity, Landlord may retain all rent paid upon execution of the
Lease and the security deposit, if any, to be applied to damages of Landlord
incurred as a result of such repudiation, including without limitation
attorneys’ fees, brokerage fees, costs of reletting, and loss of rent. Tenant
shall pay in full for all tenant improvements constructed or installed within
the Premises to the date of the breach, and for materials ordered at its request
for the Premises. Notwithstanding the foregoing, in the case of a non-monetary
default only, if such an asserted default is not reasonably subject to cure
within said thirty (30) day period, and provided, that Tenant has commenced a
cure within said original thirty (30) period that is reasonably calculated to
effect the cure within a reasonable time; and, provided further, that Tenant
continues to diligent prosecute its efforts to accomplish the cure, then Tenant
shall be granted an additional reasonable time to effect the cure, it being
understood that in no event shall any period of permitted cure extend for longer
than a total of sixty (60) days, including the original thirty (30) day period

 

20.2 If there shall be an Event of Default, including an Event of Default prior
to the Rent Commencement Date, then Landlord shall have the right, at its sole
option, to terminate this Lease. In addition, with or without terminating this
Lease, Landlord may re-enter, terminate Tenant’s right of possession and take
possession of the Premises so long as such action is taken under due legal
process. The provisions of this Article shall operate as a notice to quit, any
other notice to quit or of Landlord’s intention to re-enter the Premises being
hereby expressly waived. If necessary, Landlord may proceed to recover
possession of the Premises under and by virtue of the laws of the jurisdiction
in which the Building is located, or by such other proceedings, including
re-entry and possession, as may be applicable. If Landlord elects to terminate
this Lease and/or elects to terminate Tenant’s right of possession, then
everything contained in this Lease to be done and performed by Landlord shall
cease, without prejudice, however, to Landlord’s right to recover from Tenant
all rent and other sums accrued through the later of termination or Landlord’s
recovery of possession. Whether or not this Lease and/or Tenant’s right of
possession is terminated, Landlord agrees to endeavor, in good faith, to relet
the Premises or any part thereof, alone or together with other premises, for
such rent and upon such terms and conditions (which may include concessions or
free rent and alterations of the Premises) as Landlord, in its sole discretion,
may determine, but Landlord shall not be liable for, nor shall Tenant’s
obligations be diminished by reason of, Landlord’s failure to relet the Premises
or collect any rent due upon such reletting. Whether or not this Lease is
terminated, Tenant nevertheless shall remain liable for any Base Rent,
Additional Rent or damages which may be due or sustained prior to such default,
all costs, fees and expenses (including without limitation reasonable attorneys’
fees, brokerage fees and expenses incurred in placing the Premises in
first-class rentable condition) incurred by Landlord in pursuit of its remedies
and in renting the Premises to others from time to time. Tenant shall also be
liable for additional damages which at Landlord’s election shall be either:

 

–16–



--------------------------------------------------------------------------------

(a) an amount equal to the Base Rent and Additional Rent which would have become
due during the remainder of the Lease Term, less the amount of rental, if any,
which Landlord receives during such period from others to whom the Premises may
be rented (other than any Additional Rent payable as a result of any failure of
such other person to perform any of its obligations), which damages shall be
computed and payable in monthly installments, in advance, on the first day of
each calendar month following Tenant’s default and continuing until the date on
which the Lease Term would have expired but for Tenant’s default. Separate suits
may be brought to collect any such damages for any month(s), and such suits
shall not in any manner prejudice Landlord’s right to collect any such damages
for any subsequent month(s), or Landlord may defer any such suit until after the
expiration of the Lease Term, in which event the cause of action shall be deemed
not to have accrued until the expiration of the Lease Term; or

 

(b) an amount equal to the present value (as of the date of the termination of
this Lease) of the difference between (i) the Base Rent and Additional Rent
which would have become due during the remainder of the Lease Term, and (ii) the
fair market rental value of the Premises for the same period, which damages
shall be payable to Landlord in one lump sum on demand. For purpose of this
Section, present value shall be computed by discounting at a rate equal to one
(1) whole percentage point above the discount rate then in effect at the Federal
Reserve Bank of New York (or, if such rate is not reasonably available, such
substitute rate as Landlord reasonably shall select).

 

Tenant waives any right of redemption, re-entry or restoration of the operation
of this Lease under any present or future law, including any such rights which
Tenant would otherwise have if Tenant shall be dispossessed for any cause.

 

20.3 Landlord’s rights and remedies set forth in this Lease are cumulative and
in addition to Landlord’s other rights and remedies at law or in equity,
including those available as a result of any anticipatory breach of this Lease.
Landlord’s exercise of any such right or remedy shall not prevent the concurrent
or subsequent exercise of any other right or remedy. Landlord’s delay or failure
to exercise or enforce any of Landlord’s rights or remedies or Tenant’s
obligations shall not constitute a waiver of any such rights, remedies or
obligations. Landlord shall not be deemed to have waived any default unless such
waiver expressly is set forth in an instrument signed by Landlord. If Landlord
waives in writing any default, then such waiver shall not be construed as a
waiver of any covenant or condition set forth in this Lease except as to the
specific circumstances described in such written waiver. Neither Tenant’s
payment of a lesser amount than the sum due hereunder nor Tenant’s endorsement
or statement on any check or letter accompanying such payment shall be deemed an
accord and satisfaction, and Landlord may accept the same without prejudice to
Landlord’s right to recover the balance of such sum or to pursue any other
remedy available to Landlord. Landlord’s re-entry and acceptance of keys shall
not be considered an acceptance of a surrender of this Lease.

 

20.4 If more than one natural person and/or entity shall execute this Lease as
Tenant, then the liability of each such person or entity shall be joint and
several. Similarly, if Tenant is a general partnership or other entity the
partners or members of which are subject to personal liability, then the
liability of each such partner or member shall be joint and several.

 

20.5 If Tenant fails to make any payment to any third party or to do any act
herein required to be made or done by Tenant, then Landlord may, but shall not
be required to, make such payment or do such act. Landlord’s taking such action
shall not be considered a cure of such failure by Tenant or prevent Landlord
from pursuing any remedy to which it is otherwise entitled in connection with
such failure. If Landlord elects to make such payment or do such act, then all
expenses incurred, plus interest thereon at a rate per annum (the “Default
Rate”) which is five (5) whole percentage points higher than the prime rate
published from time to time in the Money Rates section of The Wall Street
Journal (or, if such rate is not reasonably available, such substitute rate as
Landlord reasonably shall select), from the date incurred to the date of payment
thereof by Tenant, shall constitute Additional Rent.

 

 

–17–



--------------------------------------------------------------------------------

20.6 If Tenant fails to make any payment of the Base Rent, Additional Rent or
any other sum payable to Landlord within five (5) days after the date such
payment is due and payable, then Tenant shall pay a late charge of five percent
(5%) of the amount of such payment. In addition, such payment and such late fee
shall bear interest at the Default Rate from the date such payment was due to
the date of payment thereof.

 

ARTICLE 21

BANKRUPTCY

 

21.1 The following shall be Events of Bankruptcy under this Lease: (a) Tenant’s,
a Guarantor’s, a General Partner’s, or a Managing Member’s becoming insolvent,
as that term is defined in Title 11 of the United States Code (the “Bankruptcy
Code”), or under the insolvency laws of any state (the “Insolvency Laws”); (b)
appointment of a receiver or custodian for any property of Tenant, a Guarantor,
a General Partner or a Managing Member, or the institution of a foreclosure or
attachment action upon any property of Tenant, a Guarantor, a General Partner;
or a Managing Member (c) filing of a voluntary petition by Tenant, a Guarantor,
a General Partner or a Managing Member under the provisions of the Bankruptcy
Code or Insolvency Laws; (d) filing of an involuntary petition against Tenant, a
Guarantor, a General Partner or a Managing Member as the subject debtor under
the Bankruptcy Code or Insolvency Laws, which either (i) is not dismissed within
thirty (30) days of filing, or (ii) results in the issuance of an order for
relief against the debtor; or (e) Tenant’s, a Guarantor’s, a General Partner’s
or a Managing Member’s making or consenting to an assignment for the benefit of
creditors or a composition of creditors.

 

21.2 (a) Upon occurrence of an Event of Bankruptcy, Landlord shall have all
rights and remedies available pursuant to Article 20; provided, however, that
while a case in which Tenant is the subject debtor under the Bankruptcy Code is
pending, Landlord shall not exercise its rights and remedies pursuant to Article
20 so long as (i) the Bankruptcy Code prohibits the exercise of such rights and
remedies, and (ii) Tenant or its trustee in Bankruptcy (“Trustee”) is in
compliance with the provisions of Section 21.2(b).

 

(b) If Tenant becomes the subject debtor in a case pending under the Bankruptcy
Code, then Landlord’s right to terminate this Lease pursuant to Section 21.2(a)
shall be subject, to the extent required by the Bankruptcy Code, to any rights
of Trustee to assume or assign this Lease pursuant to the Bankruptcy Code.
Trustee shall not have the right to assume or assign this Lease unless Trustee
promptly (1) cures all defaults under this Lease, (2) compensates Landlord for
monetary damages incurred as a result of such defaults, (3) provides adequate
assurance of future performance on the part of Tenant as debtor in possession or
of the assignee of Tenant, and (4) complies with all other requirements of the
Bankruptcy Code. This Lease may be terminated in accordance with Section 21.2(a)
if the foregoing criteria for assumption or assignment are not met, or if
Tenant, Trustee or such assignee defaults under this Lease after such assumption
or assignment. Adequate assurance of future performance, as used in this Section
21.2(b), shall mean that all of the following minimum criteria must be met: (A)
Tenant’s gross receipts in the ordinary course of business during the thirty
(30) day period immediately preceding the initiation of the case under the
Bankruptcy Code must be greater than two (2) times the next monthly installment
of the Base Rent and additional rent; (B) both the average and median of
Tenant’s monthly gross receipts in the ordinary course of business during the
six (6) month period immediately preceding the initiation of the case under the
Bankruptcy Code must be greater than two (2) times the next monthly installment
of the Base Rent and additional rent; (C) Tenant must pay its estimated pro rata
share of the cost of all services performed or provided by Landlord (whether
directly or through agents or contractors and whether or not previously included
as part of the Base Rent) in advance of the performance or provision of such
services; (D) Trustee must agree that Tenant’s business shall be conducted in a
first-class manner, and that no liquidating sale, auction or other
non-first-class business operation shall be conducted in the Premises; (E)
Trustee must agree that the use of the Premises as stated in this Lease shall
remain unchanged and that no prohibited use shall be permitted; (F) Trustee must
agree that the assumption or assignment of this Lease shall not violate or
affect the rights of other tenants in the Building; (G) Trustee must

 

–18–



--------------------------------------------------------------------------------

pay to Landlord at the time the next monthly installment of the Base Rent is
due, in addition to such installment, an amount equal to the monthly
installments of the Base Rent and additional rent due for the next six (6)
months thereafter, such amount to be held as a security deposit; and (H) all
assurances of future performance specified in the Bankruptcy Code must be
provided.

 

ARTICLE 22

SUBORDINATION

 

22.1 This Lease is subject and subordinate to the lien, provisions, operation
and effect of all mortgages, deeds of trust, ground leases or other security
instruments which may now or hereafter encumber the Building or the Land
(collectively “Mortgages”), to all funds and indebtedness intended to be secured
thereby, and to all renewals, extensions, modifications, recastings or
refinancings thereof. Landlord shall obtain for Tenant, however, promptly
following a request therefor from time to time, a customary Subordination,
Non-Disturbance and Attornment Agreement (“SNDA”) from the holder/beneficiary of
any Mortgage. The form of such SNDA shall be the holder/beneficiary’s customary
form (which shall be reasonable) subject to Tenant’s reasonable comments
necessary to effectuate legally the non-disturbance agreement. The holder of any
Mortgage to which this Lease is subordinate shall have the right (subject to any
required approval of the holders of any superior Mortgage) at any time to
declare this Lease to be superior to the lien, provisions, operation and effect
of such Mortgage and Tenant shall execute, acknowledge and deliver all documents
required by such holder in confirmation thereof.

 

22.2 In confirmation of the foregoing subordination, Tenant shall at Landlord’s
request, but in no event later than ten (10) calendar days following a request
therefor, execute and deliver any requisite or appropriate document. Tenant
waives the provisions of any statute or rule of law now or hereafter in effect
which may give or purport to give Tenant any right to terminate or otherwise
adversely affect this Lease or Tenant’s obligations in the event any such
foreclosure proceeding is prosecuted or completed or in the event the Land, the
Building or Landlord’s interest therein is sold at a foreclosure sale or by deed
in lieu of foreclosure. If this Lease is not extinguished upon such sale or by
the purchaser following such sale, then, at the request of such purchaser,
Tenant shall attorn to such purchaser and shall recognize such purchaser as the
landlord under this Lease. Upon such attornment such purchaser shall not be (a)
bound by any payment of the Base Rent or additional rent more than one (1) month
in advance, (b) bound by any amendment of this Lease made without the consent of
the holder of each Mortgage existing as of the date of such amendment, (c)
liable for damages for any breach, act or omission of any prior landlord, or (d)
subject to any offsets or defenses which Tenant might have against any prior
landlord; provided, however, that after succeeding to Landlord’s interest, such
purchaser shall perform in accordance with the terms of this Lease all
obligations of Landlord arising after the date such purchaser acquires title to
the Building. Within fifteen (15) days after the request of such purchaser,
Tenant shall execute, acknowledge and deliver any requisite or appropriate
document submitted to Tenant confirming such attornment.

 

22.3 (a) After Tenant receives notice from any person, firm or other entity that
it holds a Mortgage on the Building or the Land, no notice from Tenant to
Landlord alleging any default by Landlord shall be effective unless and until a
copy of the same is given to such holder, provided that Tenant shall have been
furnished with the name and address of such holder. Any such holder shall have
thirty (30) days after its receipt of notice from Tenant of a default by
Landlord under this Lease to cure such default before Tenant may exercise any
remedy hereunder. The curing of any of Landlord’s defaults by such holder shall
be treated as performance by Landlord.

 

(b) In the event that any lender providing construction interim or permanent
financing or any refinancing for the Building requires, as a condition of such
financing, that modifications to this Lease be obtained, and provided that such
modifications (i) are reasonable; (ii) do not adversely affect in a material
manner Tenant’s use of the Premises as herein permitted; and (iii) do not
increase the rent and other sums to be paid by Tenant hereunder, Landlord may
submit to Tenant a written amendment to this Lease incorporating such required
changes, and Tenant hereby covenants and agrees to execute, acknowledge and
deliver to Landlord such amendment, in form reasonably acceptable to Tenant,
within fifteen (15) days of Tenant’s receipt

 

–19–



--------------------------------------------------------------------------------

thereof, otherwise same shall be deemed to have been accepted by Tenant and
Tenant shall be obliged to execute and deliver said amendment to Landlord within
five (5) days after the expiration of the said fifteen (15) day period.

 

ARTICLE 23

HOLDING OVER

 

23.1 If Tenant does not immediately surrender the Premises upon the expiration
or earlier termination of the Lease Term, then Tenant shall become a tenant by
the month and the rent shall be increased to equal the greater of (a) fair
market rent for the Premises, or (b) double the Base Rent, Additional Rent and
other sums that would have been payable pursuant to the provisions of this Lease
if the Lease Term had continued during such holdover period. Such rent shall be
computed on a monthly basis and shall be payable on the first day of such
holdover period and the first day of each calendar month thereafter during such
holdover period until the Premises have been vacated. Landlord’s acceptance of
such rent shall not constitute consent by Landlord to Tenant’s holdover
possession and shall not in any manner adversely affect Landlord’s other rights
and remedies, including Landlord’s right to evict Tenant and to recover damages.

 

ARTICLE 24

COVENANTS OF LANDLORD

 

24.1 Landlord covenants that it has the right to enter into this Lease and that
if Tenant shall perform timely all of its obligations hereunder, then subject to
the provisions of this Lease Tenant shall during the Lease Term peaceably and
quietly occupy and enjoy the full possession of the Premises without hindrance
by Landlord or any party claiming through or under Landlord.

 

24.2 Landlord reserves the following rights: (a) to change the street address
and name of the Building; (b) to change the arrangement and location of
entrances, passageways, doors, doorways, corridors, elevators, stairs, toilets
or other public parts of the Building; (c) to erect, use and maintain pipes and
conduits in and through the Premises; and (d) to grant to anyone the exclusive
right to conduct any particular business in the Building not inconsistent with
Tenant’s permitted use of the Premises. Landlord shall also have the right to
construct a building and/or parking lots or garages on the property owned by
Landlord adjacent to the Building and to install connections and/or passageways
linking the Building to such neighboring building. Landlord may exercise any or
all of the foregoing rights without being deemed to be guilty of an eviction,
actual or constructive, or a disturbance of Tenant’s business or use or
occupancy of the Premises. In addition, Landlord reserves for itself the
exclusive use of all portions of the roof of the Building and all interstitial
space within the buildings and Complex.

 

ARTICLE 25

PARKING

 

25.1 During the Lease Term, Tenant shall have the right to use the parking
spaces as described in the Rider. Tenant shall not sell, assign or permit anyone
other than Tenant’s personnel to use any of the aforesaid parking spaces, except
in conjunction with a permitted assignment of this Lease or a permitted sublease
of the Premises. Tenant and its personnel shall comply with all reasonable rules
and regulations promulgated by Landlord or Landlord’s parking area manager for
the orderly functioning of the Building’s parking areas.

 

ARTICLE 26

GENERAL PROVISIONS

 

26.1 Tenant acknowledges that neither Landlord nor any broker, agent or employee
of Landlord has made any representations or promises with respect to the
Premises or the Building except as herein expressly set forth, and no right,
privilege, easement or license is being acquired by Tenant except as herein
expressly set forth.

 

–20–



--------------------------------------------------------------------------------

26.2 Nothing contained in this Lease shall be construed as creating a
partnership or joint venture between Landlord and Tenant or to create any other
relationship other than that of landlord and tenant.

 

26.3 Landlord and Tenant each warrant to the other that in connection with this
Lease neither has employed or dealt with any broker, agent or finder, other than
the Brokers identified in the Rider. Landlord acknowledges that it shall pay any
commission or fee due to the Brokers, pursuant to the terms of the Rider or, if
existent, a separate written agreement. Tenant shall indemnify and hold Landlord
harmless from and against any claim for brokerage or other commissions asserted
by any broker, agent or finder employed by Tenant or with whom Tenant has dealt,
other than the Brokers.

 

26.4 At any time and from time to time upon not less than fifteen (15) days’
prior written notice, Tenant and each subtenant or assignee of Tenant or
occupant of the Premises shall execute, acknowledge and deliver to Landlord
and/or any other person or entity designated by Landlord, an estoppel
certificate: (a) certifying that this Lease is unmodified and in full force and
effect (or if there have been modifications, that this Lease is in full force
and effect as modified and stating the modifications); (b) stating the dates to
which the rent and any other charges have been paid; (c) stating whether or not,
to the best knowledge of Tenant, Landlord is in default in the performance of
any obligation of Landlord contained in this Lease, and if so, specifying the
nature of such default; (d) stating the address to which notices are to be sent;
(e) confirming that this Lease is subject and subordinate to all Mortgages
encumbering the Building or the Land; and (f) certifying to such other matters
as Landlord may reasonably request. Any such statement may be relied upon by any
owner of the Building or the Land, any prospective purchaser of the Building or
the Land, or any holder or prospective holder of a Mortgage. Tenant acknowledges
that time is of the essence to the delivery of such statements and that Tenant’s
delay, failure or refusal to deliver such statements may cause damages resulting
from, for example, delays in obtaining financing secured by the Building. Upon
request, Tenant agrees to furnish Landlord with copies of any 10-Q and 10-K
reports filed by tenant with the Securities and Exchange Commission. Landlord
agrees, at any time and from time-to-time upon not less than fifteen (15) days’
prior written notice, to execute and deliver an estoppel certificate to Tenant
certifying to the items referred to in clauses (a) through (d) and (f) above.

 

26.5 Landlord, Tenant, and all Guarantors, if any, waive trial by jury in any
action, proceeding, claim or counterclaim brought in connection with any matter
arising out of or in any way connected with this Lease, the landlord-tenant
relationship, Tenant’s use or occupancy of the Premises or any claim of injury
or damage. Tenant consents to service of process and any pleading relating to
any such action at the Premises; provided, however, that nothing herein shall be
construed as requiring such service at the Premises. Landlord, Tenant, and all
Guarantors, if any, waive any objection to the venue of any action filed in any
court situated in the jurisdiction in which the Building is located and waive
any right under the doctrine of forum non conveniens or otherwise, to transfer
any such action filed in any such court to any other court.

 

26.6 All notices or other required communications hereunder shall be in writing
and shall be deemed duly given when delivered in person (with receipt therefor),
or when sent by Express Mail or overnight courier service (provided a receipt
will be obtained) or by certified or registered mail, return receipt requested,
postage prepaid, to the following addresses: (i) if to Landlord, care of T-Rex
Management Company, 5000 T-Rex Avenue, #100, Boca Raton, Florida 33431, with a
copy to William S. Weisman, Esquire, Mandel, Weisman, Heimberg, & Brodie, P.A.,
2101 Corporate Boulevard, Suite 300, Boca Raton, Florida 33431; (ii) if to
Tenant, at the Tenant Address for Notices identified in the Rider. Either party
may change its address for the giving of notices by notice given in accordance
with this Section. If Landlord or the holder of any Mortgage notifies Tenant
that a copy of each notice to Landlord shall be sent to such holder at a
specified address, then Tenant shall send (in the manner specified in this
Section and at the same time such notice is sent to Landlord) a copy of each
such notice to such holder, and no such notice shall be considered duly sent
unless such copy is so sent to such holder.

 

–21–



--------------------------------------------------------------------------------

26.7 Each provision of this Lease shall be valid and enforceable to the fullest
extent permitted by law. If any provision of this Lease or the application
thereof to any person or circumstance shall to any extent be invalid or
unenforceable, then such provision shall be deemed to be replaced by the valid
and enforceable provision most substantively similar to such invalid or
unenforceable provision, and the remainder of this Lease and the application of
such provision to persons or circumstances other than those as to which it is
invalid or unenforceable shall not be affected thereby.

 

26.8 Feminine, masculine or neuter pronouns shall be substituted for those of
another form, and the plural or singular shall be substituted for the other
number, in any place in which the context may require such substitution.

 

26.9 The provisions of this Lease shall be binding upon and inure to the benefit
of the parties and each of their respective representatives, successors and
assigns, subject to the provisions herein restricting assignment or subletting.

 

26.10 This Lease contains the entire agreement of the parties hereto and
supersedes all prior agreements, negotiations, letters of intent, proposals,
representations, warranties, understandings and discussions between the parties
hereto. Any representation, inducement, warranty, understanding or agreement
that is not contained in this Lease shall be of no force or effect. This Lease
may be modified or changed in any manner only by an instrument duly signed by
both parties.

 

26.11 This Lease shall be governed by and construed in accordance with the laws
of the jurisdiction in which the Building is located.

 

26.12 Article and section headings are used for convenience and shall not be
considered when construing this Lease.

 

26.13 The submission of an unsigned copy of this document to Tenant shall not
constitute an offer or option to lease the Premises. This Lease shall become
effective and binding only upon execution and delivery by both Landlord and
Tenant.

 

26.14 Time is of the essence of each provision of this Lease.

 

26.15 This Lease may be executed in multiple counterparts, each of which shall
be deemed an original and all of which together constitute one and the same
document.

 

26.16 This Lease shall not be recorded, except that upon the request of
Landlord. Tenant agrees to execute, in recordable form, a short-form memorandum
of this Lease, provided that such memorandum shall not contain any of the
specific rental terms set forth herein. Such memorandum may be recorded in the
land records of the jurisdiction in which the Building is located at Landlord’s
cost.

 

26.17 Except as otherwise provided in this Lease, any Additional Rent or other
sum owed by Tenant to Landlord, and any cost, expense, damage or liability
incurred by Landlord for which Tenant is liable, shall be considered Additional
Rent payable pursuant to this Lease and paid by Tenant no later than ten (10)
days after the date Landlord notifies Tenant of the amount thereof and supplies
reasonable back-up with respect thereto.

 

26.18 Tenant’s liabilities existing as of the expiration or earlier termination
of the Lease Term shall survive such expiration or earlier termination.
Similarly, Landlord’s obligation to refund to Tenant the excess, if any, of the
amount of Tenant’s estimated payments on account of increases in Operating
Charges and Real Estate Taxes for the last calendar year falling wholly or
partly within the Lease Term over Tenant’s actual liability therefor shall
survive the expiration or earlier termination of the Lease Term.

 

26.19 If either Landlord or Tenant is in any way delayed or prevented from
performing any of their respective obligations under this Lease (other than
Tenant’s obligations to

 

–22–



--------------------------------------------------------------------------------

pay Base Rent and Additional Rent hereunder) due to fire, act of God,
governmental act or failure to act, strike, labor dispute, inability to procure
materials or any other cause beyond Landlord’s or Tenant’s reasonable control,
as may apply (whether similar or dissimilar to the foregoing events), then the
time for performance of such obligation shall be excused for the period of such
delay or prevention and extended for a period equal to the period of such delay
or prevention.

 

26.20 Tenant represents that the person executing and delivering this Lease on
Tenant’s behalf is duly authorized to so act. Simultaneously with the execution
of this Lease, Tenant shall deliver to Landlord certified copies of any
corporate resolution or partnership consent necessary to evidence the due
execution of this Lease on Tenant’s behalf, or a letter of Tenant’s General
Counsel confirming such authorization and that execution and delivery of this
Lease is in the ordinary course of Tenant’s business.

 

26.21 This Lease includes and incorporates the Rider and all Exhibits attached
hereto.

 

26.22 This Lease shall, for purposes of applicable law, be deemed a deed of
lease executed under seal.

 

26.23 For so long as there is a cafeteria service in the Complex, Tenant
acknowledges and agrees that it may not open or operate a cafeteria or food
service of any nature within its Premises. Tenant may obtain food service (on a
twenty four hour per day, seven day a week basis) by direct arrangement with the
cafeteria operator (it being understood that Landlord is making no
representation or warranty that such service will be available at all times on a
twenty four hour per day, seven day a week basis).

 

26.24 Special Events. The Tenant shall not, without the prior written consent of
the Landlord, schedule, advertise or undertake any public exposition, promotion
or other type of special event at the Premises. Any approval of the Landlord to
a special event may include, but not be limited to, at the Landlord’s option, to
conditions such as guidelines for traffic and pedestrian control, security,
parking and other considerations in the interest of maintaining the health and
safety for both the Tenant’s invitees as well as that of other tenants, all at
Tenant’s cost and expense. In addition, the Landlord may, in its sole
discretion, require the Tenant to have delivered a bond by a surety acceptable
to Landlord to guaranty any financial undertakings of any indemnification.

 

26.25. If Tenant has a lease for other space in the Building, an Event of
Default by Tenant under such lease will constitute a default hereunder.

 

26.26. The Tenant or it’s parent company, whichever shall be responsible for
conducting an accounting audit of Tenant’s financial condition, shall submit to
Landlord annually, not later than one hundred twenty (120) days after either (i)
its 10K report or (ii) fiscal year end, annual audited financial statements.

 

26.27. In the event of any litigation under this Lease the prevailing party will
be reimbursed by the non-prevailing party for all reasonable attorneys’ fees and
out-of-pocket costs, including through all appellate actions and proceedings,
and excluding bankruptcy proceedings.

 

26.28 Carpooling, Mass Transit and Traffic Control

 

Tenant acknowledges that, due to the nature and size of the Complex, Landlord
may be required by applicable governmental authorities to participate in, and
require tenants to participate in, carpool programs, mass transit programs,
flexible shift and other flexible time programs, and other traffic reduction
programs and measures. Tenant agrees to participate in and comply with such
programs and measures required by applicable governmental authorities or agreed
to by Landlord with respect to the Complex or Building.

 

26.29 Association. The Complex and the Building in which the Premises are
located are subject to a Declaration of Restrictive Covenants, Easements and
Conditions (the

 

–23–



--------------------------------------------------------------------------------

“Declaration”) which governs certain matters with respect to the development,
management and maintenance of the Complex and Building and to satisfy
requirements with respect to surface water management, drainage and other
aspects of the Complex. The Declaration provides for the creation of a property
owner’s association (“Association”) to perform certain management, operational
and maintenance obligations pursuant thereto. The Association has the authority
to and does levy fees and assessments against the Complex, including the
Building, to pay for the obligations of the Association. This Lease is subject
to the Declaration and to the rights of the Association pursuant thereto.
Additionally, fees and assessments of the Association paid by the Landlord are
and shall be deemed Operating Expenses for the purpose of determining Overhead
Rent. Notwithstanding the foregoing, in no event shall any cost assessed against
Tenant under this Section exceed, during any year, an amount equal to ten
percent (10%) of the Operating Charges otherwise assessed against Tenant under
this Lease.

 

26.30 Vending Machines. No Tenant shall obtain, or accept for use in the
Premises, vending machines or pay telephones, or other similar services from any
persons other than those specifically designated by Landlord to offer or
distribute such services.

 

26.31 Confidentiality. Landlord and Tenant acknowledge that the terms and
provisions of this Lease have been negotiated based upon a variety of factors,
occurring at a coincident point in time, including, but not limited to: (i) the
individual principals involved and the financial strength of Tenant, (ii) the
nature of Tenant’s business and use of the Premises, (iii) the current leasing
market place and the economic conditions affecting rental rates, (iv) the
present and projected tenant mix of the Building, and (v) the projected
juxtaposition of tenants on the floor(s) upon which the Premises are located and
the floors within the Building. Therefore, recognizing the totality, uniqueness,
complexity and interrelation of the aforementioned factors, the Tenant agrees to
use its commercially reasonable efforts not to disseminate in any manner
whatsoever, (whether by word of mouth, mechanical reproduction, physical tender
or by any manner of visual or aural transmission or review) the terms and
conditions of this Lease to third parties who could in any way be considered
presently or in the future as prospective tenants for this or any other
leasehold property with which Landlord may be involved.

 

Additionally, Tenant agrees that information concerning the Landlord and T-Rex
Corporate Center @ Boca (previously the Blue Lake Project) and the financial and
other terms of this Lease, are confidential and proprietary information and
Tenant agrees that it will not duplicate or disclose any such information to any
person in any manner unless such duplication, use, or disclosure is specifically
authorized by Landlord in writing. Confidential and proprietary information is
not meant to include any information that is in the public domain. In addition,
Tenant agrees to keep the financial terms and conditions as contained herein
confidential, with the following exceptions:

 

A. Tenant may disclose the contents of this Lease to its accountants, advisors,
potential investors and other third parties similarly situated (“Recipient”),
and shall notify such Recipients of the confidentiality provisions contained
herein; and

 

B. Tenant may disclose such information as required by court order.

 

C. Tenant may disclose such information as required by the securities laws and
other laws and regulations of the United States of America.

 

D. Tenant shall issue no press release or statement to the media regarding this
Lease without the Landlord’s prior approval, which approval shall not be
unreasonably withheld.

 

The word “Tenant” shall include the officers, employees, directors and
representatives of Tenant, and Tenant covenants and agrees to exercise its
commercially reasonable efforts to cause such persons to comply with the terms
hereof. Tenant shall be liable for the failure of any such person to comply
therewith unless Tenant can demonstrate by clear and convincing evidence that it
has exercised best efforts to do so and that, notwithstanding such commercially
reasonable efforts, compliance has not been achieved.

 

 

–24–



--------------------------------------------------------------------------------

26.32 Examination Not Option. Submission of this Lease shall not be deemed to be
a reservation of the Premises. Neither Tenant nor Landlord shall be bound by
this Lease until Landlord has received a copy of this Lease duly executed by
Tenant and has delivered to Tenant a copy of this Lease duly executed by
Landlord, and until such delivery Landlord reserves the right to exhibit and
lease the Premises to other prospective tenants. Notwithstanding anything to the
contrary, Landlord may withhold delivery of possession of the Premises from
Tenant until such time as Tenant has paid to Landlord all sums required to be
paid by Tenant by the initial date of delivery.

 

26.33 Relocation of Tenant.

 

A. General. Recognizing that the Building is large and the needs of tenants as
to space may vary from time to time, and in order for Landlord to accommodate
Tenant and prospective tenants, Landlord expressly reserves the right, effective
immediately upon the commencement of the third Lease Year, but not before, at
Landlord’s sole expense, to move Tenant from the Premises and relocate Tenant in
other space of Landlord’s choosing of approximately the same dimensions and size
within the Building (or additions to the Building or new construction related to
the Building or the campus in which Building is located), which other space will
be decorated by Landlord at its expense Landlord may use decorations and
materials from the existing Premises, or other materials, so that the space in
which Tenant is relocated will be comparable in its interior design and
decoration to the space from which Tenant is removed.

 

B. No Interference. During the relocation period Landlord will use reasonable
efforts not to unduly interfere with Tenant’s business activities and Landlord
agrees to substantially complete the relocation within a reasonable time under
all then existing circumstances.

 

C. Premises. This Lease and each of its terms and conditions will remain in full
force and effect and be applicable to any such new space and such new space will
be deemed to be the Premises demised hereunder; upon request Tenant will execute
such documents which may be requested to evidence, acknowledge and confirm the
relocation (but it will be effective even in the absence of such confirmation).

 

D. Costs. Landlord’s obligation for expenses of removal and relocation will be
the actual cost of relocating and decorating Tenant’s new space, and Tenant
agrees that Landlord’s exercise of its election to remove and relocate Tenant
will not release Tenant in whole or in part from its obligations hereunder for
the full Lease Term. No rights granted in this Lease to Tenant, including the
right of peaceful possession and quiet enjoyment, will be deemed breached or
interfered with by reason of Landlord’s exercise of the relocation right
reserved herein.

 

E. Release/Waiver. Provided that Landlord complies with its obligation under
this Section 20, Tenant acknowledges and agrees that Tenant’s relocation shall
not release Tenant, in whole or in part, from its obligations hereunder for the
full Lease Term. Provided that Landlord complies with its obligations under this
Section 20, no rights granted in this Lease to Tenant, including the right of
peaceful possession and quiet enjoyment, will be deemed breached or interfered
with by reason of Landlord’s exercise of the right to relocate Tenant as herein
reserved.

 

F. Notice. If Landlord exercises its relocation right under this paragraph, (i)
Tenant will be given ninety (90) days prior notice in writing and (ii) Landlord
will reimburse Tenant for the reasonable cost of telephone relocation
necessitated by the exercise of said right of relocation.

 

–25–



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease, under seal, as
of the day and year first above written.

 

    Landlord:     BOCA TECHNOLOGY CENTER, LLC,     a Florida limited liability
company     By:  

T-Rex Boca Owners Corp., a Florida corporation,

its Managing Member

Witness:

 

           

/s/ Joan E. Stavola

--------------------------------------------------------------------------------

      By:  

/s/ Clifford J. Preminger

--------------------------------------------------------------------------------

            Clifford J. Preminger

/s/ Linda W. Hilton

--------------------------------------------------------------------------------

          Its President Witness:   Tenant:

/s/ Sylvia Johe

--------------------------------------------------------------------------------

  By:  

/s/ S. Modist

--------------------------------------------------------------------------------

   

Name:

Title:

 

Scott J. Modist

Vice President and C.F.O.

 

 

–26–



--------------------------------------------------------------------------------

EXHIBIT A

THE BUILDING

 

 

–27–



--------------------------------------------------------------------------------

EXHIBIT A-1

PARKING AREAS

 

 

–28–



--------------------------------------------------------------------------------

EXHIBIT B-1

THE PREMISES

 

 

–29–



--------------------------------------------------------------------------------

EXHIBIT E

RULES AND REGULATIONS

 

This Exhibit is attached to and made a part of that certain Lease Agreement
dated as of the 14th day of February 2005, (the “Lease”), by and between BOCA
TECHNOLOGY CENTER, L.L.C. (“Landlord”) and MoreDirect, Inc. (“Tenant”).

 

The following Rules and Regulations have been formulated for the safety and
well-being of all tenants of the Building and to ensure compliance with all
municipal and other requirements. Strict adherence to these Rules and
Regulations is necessary to guarantee that each and every tenant will enjoy a
safe and unannoyed occupancy in the Building in accordance with the Lease. Any
continuing violation of these Rules and Regulations by Tenant, after notice from
Landlord, shall be deemed to be an Event of Default under the Lease.

 

Landlord may, upon request by any tenant, waive the compliance by such tenant to
any of these Rules and Regulations, provided that (i) no waiver shall be
effective unless signed by Landlord or Landlord’s authorized agent, (ii) any
such waiver shall not relieve such tenant from the obligation to comply with
such Rule and Regulation in the future unless expressly consented to by
Landlord, (iii) no waiver granted to any tenant shall relieve any other tenant
from the obligation of complying with the Rules and Regulations unless such
other tenant has received a similar waiver in writing from Landlord, and (iv)
any such waiver by Landlord shall not relieve Tenant from any obligation or
liability of Tenant to Landlord pursuant to the Lease for any loss or damage
occasioned as a result of Tenant’s failure to comply with any such Rule or
Regulation.

 

1. The sidewalks, entrances, passages, courts, elevators, vestibules, stairways,
corridors, halls and other parts of the Building not occupied by any tenant
shall not be obstructed or encumbered by any tenant or used for any purpose
other than ingress and egress to and from the Premises, and if the Premises are
situated on the ground floor of the Building, then Tenant shall, at its own
expense, keep the sidewalks and curbs directly in front of the Premises clean
and free from ice and snow. Landlord shall have the right to control and operate
the public portions of the Building and the facilities furnished for common use
of the tenants in such manner as Landlord deems best for the benefit of the
tenants generally. No tenant shall permit the visit to the Premises of persons
in such numbers or under such conditions as to interfere with the use and
enjoyment by other tenants of the entrances, corridors, elevators and other
public portions or facilities of the Building.

 

2. No awnings or other projections shall be attached to any wall of the Building
without the prior written consent of Landlord. No drapes, blinds, shades or
screens shall be attached to or hung in, or used in connection with, any window
or door of the Premises, without the prior written consent of Landlord. Such
awnings, projections, curtains, blinds, shades, screens or other fixtures must
be of a quality, type, design and color, and attached in the manner, approved by
Landlord.

 

3. No showcases or other articles shall be put in front of or affixed to any
part of the exterior of the Building, nor placed in the halls, corridors or
vestibules without the prior written consent of Landlord.

 

4. The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were constructed, and no sweepings,
rubbish, rags, chemicals, paints, cleaning fluids or other substances shall be
thrown therein. All damages resulting from any misuse of the fixtures shall be
borne by the tenant who, or whose servants, employees, agents, visitors or
licensees, shall have caused the same.

 

5. There shall be no marking, painting, drilling into or in any way defacing the
Building or any part of the Premises visible from public areas of the Building.
Tenant shall not construct, maintain, use or operate within the Premises any
electrical device, wiring or apparatus in connection with a loud speaker system
or other sound system, except as reasonably required for its communication
system and approved prior to the installation thereof by Landlord. No such
loudspeaker or sound system shall be constructed, maintained, used or operated
outside of the Premises.

 

E-1-



--------------------------------------------------------------------------------

6. No bicycles, vehicles, animals, birds or pets of any kind shall be brought
into or kept in or about the Premises, and no cooking (except for hot-plate or
microwave cooking by Tenant’s employees for their own consumption, the equipment
for and location of which are first approved by Landlord) shall be done or
permitted by any tenant on the Premises. No tenant shall cause or permit any
unusual or objectionable odors to be produced upon or to permeate from the
Premises.

 

7. The use of the Premises by each tenant was approved by Landlord prior to
execution of the Lease and such use may not be changed from the Permitted Use
without the prior approval of Landlord. No space in the Building shall be used
for manufacturing of goods for sale in the ordinary course of business, for the
storage of merchandise for sale in the ordinary course of business or for the
sale at auction of merchandise, goods or property of any kind.

 

8. No tenant shall make any unseemly or disturbing noises or disturb or
interfere with occupants of the Building or neighboring buildings or Premises or
those having business with them whether by the use of any musical instrument,
radio, talking machine, unmusical noise, whistling, singing or in any other way.
No tenant shall throw anything out of the doors or windows or down the corridors
or stairs.

 

9. No flammable, combustible or explosive fluid, chemical, asbestos or other
hazardous substance or any other material harmful to tenants of the Building
shall be brought, installed in or kept upon the Premises. No space heaters, fans
or individual air conditioning units may be used in the Premises. Any electrical
or extension cords deemed to be a fire hazard by Landlord in Landlord’s sole
discretion shall be removed.

 

10. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by any tenant nor shall any changes be made in existing locks
or the mechanism thereof. The doors leading to the corridors or main halls shall
be kept closed during business hours except as they may be used for ingress or
egress. Each tenant shall, upon the termination of its tenancy, restore to the
Landlord all keys of stores, offices, storage and toilet rooms either furnished
to, or otherwise procured by, such tenant, and in the event of the loss of any
keys so furnished, such tenant shall pay to Landlord the cost thereof.

 

E-2-



--------------------------------------------------------------------------------

SCHEDULE 4.2

WIRE TRANSFER INSTRUCTIONS



--------------------------------------------------------------------------------

SCHEDULE 5.1(b)

TENANT’S OPERATING CHARGES

 

Operating Charges shall mean all costs and expenses incurred by Landlord in the
ownership and operation of the Building, including all of the following: (1)
electricity, gas, water, sewer and other utility charges with respect to the
operation of common areas of the Building; (2) premiums and other charges for
insurance (including, but not limited to, property insurance, rent loss
insurance and liability insurance); (3) all market rate management fees incurred
in the management of the Building; (4) all costs incurred in connection with
service and maintenance contracts; (5) maintenance and repair expenses and
supplies; (6) amortization (calculated over the useful life of the improvement,
with interest at Landlord’s cost of funds or [if the improvement is not
financed] at the prime rate reported in The Wall Street Journal) for capital
expenditures which have been approved by Tenant or which are made by Landlord
for the purpose of complying with legal or insurance requirements or that are
intended to result in a net decrease in Operating Charges (hereinafter referred
to as “Qualified Capital Expenditures”); (7) salaries, wages, benefits and other
expenses of Building personnel; (8) legal fees (except as excluded below),
administrative expenses, and accounting, architectural and other professional
fees and expenses; (9) costs of any service not provided to the Building on the
Lease Commencement Date but thereafter provided by Landlord in the prudent
management of the Building; (10) charges for concierge, security, janitorial,
char and cleaning services and supplies furnished to the Building; (11) costs
associated with the provision or operation of any common facilities and service
amenities; (12) the cost of maintaining management, engineering and/or
maintenance offices in the Building (including the fair market rental value of
the space devoted to such uses); (13) any business, professional and
occupational license tax paid by Landlord with respect to the Building; (14) any
personal property tax payable with respect to Landlord’s property located at the
Building that is used in connection with the maintenance, repair, or operation
of the Building; and (15) any other expense incurred by Landlord in maintaining,
repairing or operating the Building and related property. Operating Charges
shall not include the following:

 

(i) Principal payments or interest payments on any mortgage, other debt costs
and ground rent payments on any ground lease.

 

(ii) Leasing commissions paid by Landlord.

 

(iii) Cost of repair or other work occasioned by fire, windstorm or other
casualty, or by condemnation, to the extent reimbursed by insurance proceeds or
condemnation award, and any other costs of items for which Landlord receives
reimbursement from a third party.

 

(iv) Costs incurred due to renovating, decorating, redecorating or otherwise
improving space for tenants in the Building.

 

(v) Costs of correcting latent defects (not standard repairs) during the initial
warranty period after construction. All repairs and replacements resulting from
ordinary wear and tear, use, fire, casualty, vandalism and other matters shall
not be deemed to be latent construction defects.

 

(vi) Landlord’s costs of electricity and other services sold to particular
tenants which services are not standard for the Building and for which Landlord
is entitled to reimbursement by such particular tenants.

 

(vii) Depreciation and amortization of the Building or any fixtures or
improvements therein.

 

(viii) Expenses in connection with services or other benefits of a type which
are not standard for the Building and which are not available to Tenant without
specific charge therefor, but which are provided to another tenant or occupant
and for which such other tenant or occupant is specifically charged by Landlord.

 

- 4 -



--------------------------------------------------------------------------------

(ix) Costs, penalties, fines and associated legal expenses incurred due to
violation by Landlord or any tenant in the Building of the terms of any
applicable federal, state or local government laws, codes or similar regulations
that would not have been incurred but for any such violations by Landlord, it
being intended that each party shall be responsible for costs resulting from its
own violation of such laws, codes and regulations as the same shall pertain to
the Building. Notwithstanding the foregoing, interest or penalties incurred in
connection with assessments or taxes which are reasonably contested by Landlord
shall be included as an acceptable Operating Charge.

 

(x) Costs of Landlord’s general overhead and general administrative expenses
(individual, partnership or corporate, as the case may be), which costs would
not be chargeable to operating expenses of the Building in accordance with
generally accepted accounting principles, consistently applied.

 

(xi) Any compensation paid to clerks, attendants or other persons in commercial
concessions (such as snack bar or restaurant), if any, operated by Landlord.

 

(xii) All items and services for which Tenant or any other building tenant
specifically reimburses Landlord.

 

(xiii) Legal fees in connection with leasing, tenant disputes or enforcement of
leases.

 

(xiv) Capital expenditures, except Qualified Capital Expenditures.

 

(xv) Costs of overtime HVAC service whether provided to the Tenant or any other
tenant of the Building.

 

(xvi) Costs of repairing, replacing or otherwise correcting defects (including
latent defects) in or inadequacies of (but not the costs of ordinary and
customary repair for normal wear and tear) the initial design or construction of
the Building.

 

(xvii) Allowances, concessions, permits, licenses, inspections and other costs
and expenses incurred in completing, fixturing, renovating or otherwise
improving, decorating or redecorating space for tenants (including Tenant),
prospective tenants or other occupants of the Building, or vacant leasable space
in the Building, or constructing or finishing demising walls and public
corridors with respect to any such space.

 

(xviii) Any amount specifically required to be paid by Landlord to Tenant under
this Lease, and any cost or expense (A) which is due to Landlord’s negligence or
willful misconduct, (B) which is incurred pursuant to any Landlord
indemnification and/or hold harmless provision, or (C) which is a result of any
breach of this Lease or any other lease for space in the Building.

 

(xix) Costs incurred in connection with the sale, financing, refinancing,
mortgaging, selling or change of ownership of the Land or Building.

 

(xx) Costs, fines, interest, penalties, legal fees or costs of litigation
incurred due to the late payments of utility bills and other costs of operating
the Building incurred by Landlord’s failure to make such payments when due.

 

(xxi) All amounts which would otherwise be included in Operating Charges which
are paid to any affiliate or subsidiary of Landlord, or any representative,
employee or agent of same, to the extent the costs of such services exceed the
competitive rates for similar services of comparable quality rendered by persons
or entities of similar skill, competence and experience. It is hereby
acknowledged by Tenant that the management fee in the amount of 5% of gross
rentals to be paid to an affiliate of Landlord is a competitive, market rate
fee.

 

- 5 -



--------------------------------------------------------------------------------

(xxii) Increased insurance premiums caused by Landlord’s or any other tenant’s
hazardous acts.

 

(xxiii) Moving expense costs of tenants of the Building.

 

(xxiv) Advertising, public relations and promotional costs associated with the
promotion or leasing of the Building, and costs of signs in or on the Building
identifying the owners of the Building or any tenant of the Building.

 

(xxv) Costs incurred to correct violations by Landlord of any law, regulation,
rule, order or ordinance which was in effect as of the Lease Commencement Date.

 

(xxvi) Non-cash items, such as interest on capital invested, bad debt losses,
rent losses and reserves for such losses.

 

(xxvii) Electric power costs for which any tenant directly contracts with the
local public service company.

 

In the event a single expenditure pays for the provision of a good or service to
both the Building and any neighboring building owned by Landlord, then Operating
Charges of the Building shall include only the portion of such payment that is
equitably allocable to the Building, as reasonably determined by Landlord.

 

Basic Lease Information Rider

T-Rex Corporate Center @ Boca Raton

 

The terms of this Basic Lease Information Rider (“Rider”) contain fundamental
information relating to the Lease, many of the principal economic terms, the
commencement dates, and related obligations. The Rider and the Standard
Provisions to Lease are, by this reference, hereby incorporated into one
another, and taken together shall be referred to as the Lease. Terms defined
herein apply both for the purpose of this Rider and the Lease. Capitalized terms
that are defined in the Lease have the same meaning when used in this Rider. In
the event of any conflict between the terms of the Rider and the terms of the
Standard Provisions to Lease, the terms of the Rider shall control.

 

1. Date of Lease: February 15, 2005 (“Effective Date”).

 

2. Landlord: Boca Technology Center, LLC, a Florida limited liability company.

 

3. Tenant: MoreDirect, Inc., a Florida For Profit Corporation.

 

4. Complex and Building: The improvements to the real property described and
depicted on Exhibits A and A-1.

 

5. Premises:

 

A. The Premises are shown on Exhibit B-1 attached to the Lease.

 

B. From and after the Delivery Date as hereinafter defined, Tenant shall have
access to the Premises twenty-four (24) hours per day, seven (7) days per week.
Tenant shall

 

- 6 -



--------------------------------------------------------------------------------

obtain, in advance and at its own cost, all permits and approvals required from
any municipal or governmental authority necessary for it to use and occupy the
Premises for Tenant’s intended purposes. Landlord’s prior written approval, not
to be unreasonably withheld, shall be obtained with respect to the specific
equipment Tenant desires to place in the Premises. Tenant acknowledges that
Landlord may have reserved certain risers, pads, roof locations, and similar
areas of the Building for lease to tenants who have in excess of building
standard need for such areas.

 

6. Rentable Area: The Rentable Area of the Premises consists of approximately
8,826 rentable square feet located in Suite 950 in Building 4950, for a total
area of 8,826 rentable square feet. At Landlord’s or Tenant’s request, the
Rentable Area of the Premises shall be re-measured by Landlord’s architect after
possession of the Premises is delivered to Tenant (but before the Rent
Commencement Date), and to the extent the Rentable Area is revised as a result
of such re-measurement, the Base Rent, Additional Rent and other charges set
forth herein shall be equitably and proportionately adjusted (and the parties
shall execute a written lease amendment to confirm the changes, if any). In the
event of such a re-measurement it is understood and agreed that the
determination of Rentable Area shall be made by computing the actual occupied
area (typically referred to as usable area) and multiplying it by a factor of
1.15 to equal the Rentable Area. In the event of a renewal of the lease it is
agreed that a re-measurement may, in the discretion of Landlord, be made in
accordance with the provisions described in this Paragraph 6.

 

7. Proportionate Share: Tenant’s Proportionate Share is a fraction, stated in
decimal terms, the numerator of which is the Rentable Area of the Premises and
the denominator of which is 1,710,235. Tenant’s Proportionate Share is agreed to
be 0.52%.

 

8. Lease Commencement Date and Delivery Date: The Lease Commencement Date and
the Effective Date shall be the same date. Landlord shall deliver actual
physical possession to Tenant for the purpose of Tenant’s construction of its
approved initial tenant improvements and, thereafter, for the purpose of
Tenant’s move-in to the Premises, on February 15, 2005 (“Delivery Date”).

 

9. Rent Commencement Date: The Rent Commencement Date is April 1, 2005. Landlord
agrees to abate the Base Rent for the first three months of the Lease Term.
Effective on the Rent Commencement Date, however, it is agreed that Tenant shall
commence payment of Additional Rent, as applicable, without abatement or
set-off. Starting July 1, 2005 Tenant will be responsible for payment of Base
Rent and Additional Rent.

 

10. Expiration Date: June 30, 2010.

 

11. Lease Term: From the Lease Commencement Date to the Expiration Date, unless
extended or sooner terminated in accordance with the Lease.

 

- 7 -



--------------------------------------------------------------------------------

12. Base Rent: Beginning on the Rent Commencement Date, Tenant shall pay Base
Rent in the amount of $11.00 per rentable square foot, or NINETY SEVEN THOUSAND
EIGHTY SIX Dollars ($97,086) per annum, payable to Landlord in twelve (12) equal
monthly installments of EIGHT THOUSAND NINETY Dollars and 50/100th ($8,090.50),
plus applicable sales taxes and applicable local taxes (“Base Rent”). During the
Lease Term, on the anniversary date of the Rent Commencement date, the Base Rent
for the ensuing year shall be, without further notice thereof, increased
annually by four percent (4%) over the Base Rent for the Lease Year just
concluded, and the monthly installments shall be adjusted in conformity
therewith.

 

13. Additional Rent: Additional Rent consists of Tenant’s Proportionate Share of
the sum of Operating Charges, the Real Estate Taxes and any other expenses
passed through to Tenant under the Lease, as more fully set forth in Article 5
of the Lease.

 

14. Operating Charges: As described in Article 5 of the Lease. Notwithstanding
the provisions of Article 5 of the Lease, in no event shall Tenant’s
Proportionate Share of Controllable Operating Charges be increased by more than
five percent (5%) annually, applied cumulatively, from that charged to Tenant
for the immediately preceding Lease Year. “Controllable” Operating Charges are
defined to mean all Operating Expenses EXCEPT: (i) real estate taxes, (ii)
electricity charges and fees and (iii) insurance premiums and fees.

 

15. Real Estate Taxes: As described in Article 5 of the Lease.

 

16. Prepaid Rent and Security Deposit Paid: Upon execution hereof Tenant shall
deliver to Landlord prepaid rent in the amount of TWENTY FOUR THOUSAND SIX
HUNDRED SEVENTY FOUR and 18/100 Dollars ($24,674.18), applied to the first and
last month of Base Rent and Additional Rent, inclusive of taxes, due hereunder.
Tenant shall also deliver to Landlord, simultaneously therewith, TWELVE THOUSAND
THREE HUNDRED THIRTY SEVEN and 09/100 Dollars ($12,337.09) as a Security
Deposit. This amount being equal to one month of Base Rent and Additional Rent.

 

17. Use of Premises: Tenant may use the Premises for general office use and must
be in compliance with the “LIRP” zoning classification currently in place.

 

18. Parking Spaces: Tenant’s use of parking during the Lease term shall be
subject to the requirements of Article 25 of the Standard Provisions to Lease.
Tenant shall have the right to use parking spaces in accordance with the Boca
Raton Zoning Code (the “Code”) providing for parking at a ratio of 3 spaces per
1,000 square feet of space. Landlord agrees to reserve four (4) parking spaces
in a relatively close proximity to the main entrance of the 4950 Building and
four (4) additional spaces in area designated by Landlord. Landlord has current
parking modification plans that contemplate the addition of new surface parking
spaces.

 

19. Tenant’s Address for Notices:

 

MoreDirect, Inc.

T-Rex Corporate Center

4950 Communications Avenue, Suit 950

Boca Raton, FL 33431

 

20. Tenant’s Representative For Build-Out:

 

21. Tenant’s Approved Contractor (from Landlord’s Approved List):

 

Pass International, Inc.

350 NW 12th Avenue, Suite 200

Deerfield Beach, FL 33442

 

22. Broker(s): Tenant acknowledges that it has dealt with no real estate broker
or other person or firm which may claim a commission or fee in connection with
this Lease other than CB Richard Ellis, Inc. and Jack Lupo Realty, Inc. and that
this provision is subject to Section 26.3 of the Standard Provisions to Lease.

 

1



--------------------------------------------------------------------------------

23. Tenant Work and Tenant Access: Tenant accepts the Premises “as is” and
acknowledges that Landlord shall have no obligation to perform any work relating
to tenant improvements within the Premises. Tenant shall be granted access to
the Premises for the purpose of performing its Tenant Work. Landlord agrees to
provide Tenant an allowance of FIFTY FIVE THOUSAND Dollars ($55,000.00)
(“Landlord Contribution”) to be used towards Tenant’s improvements of the
Premises. Landlord shall pay Tenant’s Approved Contractor directly, based on
Tenant’s submission to Landlord on an approved draw schedule. Landlord must
receive the draw schedule before the 25th day of the month. The Landlord
Contribution shall not apply to Tenant’s expense for a dedicated air
conditioning unit or system to its server room or to a fire
prevention/suppression system in its server room. Landlord makes no
representations as to the existence of chilled water lines existing above the
area intended to be used by Tenant as its server room.

 

All Tenant Work must be done in accordance with the Lease and Tenant shall be
required to permit said work, if required. Neither Tenant nor its Approved
Contractor may commence any Tenant Work until Tenant has received Landlord’s
written approval of all of Tenant’s plans and specifications for such work, all
permits and other governmental approvals required therefor, and the approval of
Tenant’s proposed contractor.

 

24. Management. The Building shall be professionally managed for Landlord by a
management company selected by Landlord, which may be affiliated with Landlord.

 

25. Tenant Execution and Delivery. Notwithstanding anything to the contrary
herein or in the Lease, Tenant expressly covenants and agrees that the execution
and delivery of this Rider and the Lease by Tenant constitutes an offer by
Tenant to lease the Premises on the terms and conditions stated in the Rider and
Lease, and that Tenant may not withdraw this offer to lease unless Landlord
fails to execute and deliver fully executed counterparts of the Rider and Lease
on or before 5:00 pm (EST), February 15, 2005. Tenant acknowledges that
execution of this Lease by Landlord is subject to the written approval of
Landlord’s lender.

 

26. Landlord Testing. It is understood and agreed that from time-to-time and at
any time, providing that Landlord notifies Tenant at least forty eight (48)
hours in advance, Landlord may test building equipment, including but not
limited to stand-by electric power equipment and facilities, and Landlord shall
not be liable in the event of any temporary interruption of service arising from
or relating to such testing.

 

27. Extension Option. Landlord grants to Tenant an option (the “Option”) to
extend the term of this Lease for two (2) additional periods of three (3) years
(the “Renewal Term”) under the terms set forth below. Tenant shall not be
entitled to exercise the Option unless each of the following conditions shall be
fully satisfied at the time of its exercise: (i) the Lease shall be in full
force and effect; (ii) the Tenant originally named in this Lease or a permitted
assignee shall be in possession of the entire Premises; and (iii) Tenant shall
not have been in default under any of the material terms, provisions, covenants
or conditions of the Lease. In order to exercise the Option, Tenant must first
give written request to Landlord, not less than six (6) months prior to the
Expiration Date of the Lease Term, for delivery of Landlord’s determination of
Market Rent, as defined below. Base Rent for the Renewal Term shall be equal to
the Market Rent, as determined in accordance with this section (“Market Rent”).
Within thirty (30) days following its receipt of Tenant’s request, Landlord
shall advise Tenant of Market Rent for each year of the Renewal Term. Landlord
shall determine Market Rent (including escalations for each successive year of
the Renewal Term) in its reasonable judgment. Landlord’s determination of the
Market Rent shall be based, as Landlord reasonably deems appropriate, upon then
current and projected rents for space in the Building, adjusted for any special
conditions applicable to such space and leases, for location, length of term,
amount of space and other factors Landlord deems relevant in computing rents for
space in the Building, including adjustments for anticipated inflation. If
Landlord and Tenant are unable to agree upon Market Rent, Tenant may
nevertheless exercise its option by notifying Landlord, within 30 days from the
date on which Tenant was first advised by Landlord of its initial determination
of Market Rent, that Tenant has elected to exercise the Option at the Market
Rent determined by Landlord subject to a reservation of Tenant’s right to
arbitrate Landlord’s determination of Market Rent in accordance with this
Section. If the parties cannot agree in writing on Market Rent and Tenant timely
exercises the Option, then within thirty (30) days after Tenant’s exercise of
the Option, Tenant and Landlord shall each select a licensed MAI appraiser with
at least ten (10) years substantial commercial leasing expertise particularly in
this area of Palm Beach County, Florida and notify the other party of such
selection. The selected appraisers shall in turn select a similar third
appraiser who will determine Market Rent. The

 

2



--------------------------------------------------------------------------------

parties shall share equally the cost of the third appraiser. If either party
fails to timely select an appraiser and notify the other party of such
selection, the other party’s timely selected appraiser shall unilaterally
determine Market Rent. If Tenant elects to exercise the Option subject to its
reservation to contest Market Rent, Tenant shall nonetheless on the commencement
of the Renewal Term begin paying Base Rent at Market Rent determined by
Landlord. If Market Rent is ultimately determined to be other than the amount
initially determined by Landlord, the next due payment or payments of Rent shall
be appropriately adjusted to reflect such overpayment or underpayment
retroactive to commencement of the Renewal Term. If Tenant exercises the Option
as provided, the Expiration Date of the Lease shall be extended for the length
of the Renewal Term and Base Rent shall be adjusted to Market Rent. If Tenant
shall fail to timely exercise the Option as provided, Tenant shall be deemed to
have waived its right to exercise the Option and to occupy the Premises beyond
the initial Term of the Lease.

 

IN WITNESS WHEREOF, the parties hereto have executed this Basic Lease
Information Rider on this 14th day of February 2005, intending that it be, and
the same hereby is, incorporated into and made a part of the T-Rex Corporate
Center @ Boca Lease.

 

WITNESSES:   LANDLORD:

/s/ Joan E. Stavola

--------------------------------------------------------------------------------

Print Name: Joan E. Stavola

 

BOCA TECHNOLOGY CENTER LLC,

a Florida limited liability company

By: T-Rex Boca Owners Corp., a Florida

Corporation, its Managing Member

/s/ Linda W. Hilton

--------------------------------------------------------------------------------

        Print Name: Linda W. Hilton   By:  

/s/ Clifford J. Preminger

--------------------------------------------------------------------------------

        Clifford J. Preminger         Its President     Tenant:   MoreDirect,
Inc. Attest:        

/s/ Sylvia Johe

--------------------------------------------------------------------------------

  By:  

/s/ Scott Modist

--------------------------------------------------------------------------------

        Its Vice President & CFO

 

3